Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56                         Desc
                                   Main Document    Page 1 of 38


 1   Alan J. Friedman (Bar No. 132580)                      Robert J. Feinstein (Pro Hac Vice)
     SHULMAN BASTIAN FRIEDMAN & BUI                         Jeffrey W. Dulberg (Bar No. 181200)
 2   LLP                                                    PACHULSKI STANG ZIEHL & JONES LLP
     100 Spectrum Center Drive, Suite 600                   10100 Santa Monica Blvd., 13th Floor
 3   Irvine, California 92618                               Los Angeles, CA 90067
     Telephone: (949) 340-3400                              Telephone: (310) 277-6910
 4   Facsimile: (949) 340-3000                              Facsimile: (310) 201-0760
     Email: afriedman@shulmanbastian.com                    Email: rfeinstein@pszjlaw.com
 5                                                                    jdulberg@pszjlaw.com
     Counsel for the Debtors
 6   Co-Plan Proponents                                     Counsel for the Official Committee of
                                                            Unsecured Creditors
 7                                                          Co-Plan Proponents

 8                                 UNITED STATES BANKRUPTCY COURT
 9                                   CENTRAL DISTRICT OF CALIFORNIA
10                                             SANTA ANA DIVISION
11
     In re:                                                       Case No.: 8:15-bk-15311-MW
12
     FREEDOM COMMUNICATIONS, INC., a                              Chapter 11
13   Delaware corporation, et al.,1
                                                                  (Jointly Administered with Case Nos.
14                    Debtors and                                 8:15-bk-15312-MW; 8:15-bk-15313-MW;
                      Debtors-in-Possession.                      8:15-bk-15315-MW; 8:15-bk-15316-MW;
15   _______________________________________                      8:15-bk-15317-MW; 8:15-bk-15318-MW;
                                                                  8:15-bk-15319-MW; 8:15-bk-15320-MW;
16   Affects:                                                     8:15-bk-15321-MW; 8:15-bk-15322-MW;
                                                                  8:15-bk-15323-MW; 8:15-bk-15324-MW;
17        All Debtors                                             8:15-bk-15325-MW; 8:15-bk-15326-MW;
                                                                  8:15-bk-15327-MW; 8:15-bk-15328-MW;
18       Freedom Communications, Inc., a Delaware                 8:15-bk-15329-MW; 8:15-bk-15330-MW;
     corporation, ONLY                                            8:15-bk-15332-MW; 8-15-bk-15337-MW;
19                                                                8:15-bk-15339-MW; 8-15-bk-15340-MW;
         Freedom Communications Holdings, Inc., a                 8:15-bk-15342-MW; 8:15-bk-15343-MW)
20   Delaware corporation, ONLY
                                                                 JOINT CHAPTER 11 PLAN OF
21                                                               LIQUIDATION PROPOSED BY DEBTORS
         Freedom Services, Inc., a Delaware                      AND OFFICIAL COMMITTEE OF
22   corporation, ONLY                                           UNSECURED CREDITORS

     1
23    The last four digits of the Debtors’ federal tax identification numbers are as follows: Freedom Communications, Inc.
     (0750); Freedom Communications Holdings, Inc. (2814); Freedom Services, Inc. (3125); 2100 Freedom, Inc. (7300);
24   OCR Community Publications, Inc. (9752); Daily Press, LLC (3610); Freedom California Mary Publishing, Inc. (4121);
     Freedom California Ville Publishing Company LP (7735); Freedom Colorado Information, Inc. (7806); Freedom
25   Interactive Newspapers, Inc. (9343); Freedom Interactive Newspapers of Texas, Inc. (8187); Freedom Newspaper
     Acquisitions, Inc. (4322); Freedom Newspapers (7766); Freedom Newspapers, Inc. (3240); Freedom Newspapers of
26   Southwestern Arizona, Inc. (5797); OCR Information Marketing, Inc. (7983); Odessa American (7714); Orange County
     Register Communications, Inc. (7980); Victor Valley Publishing Company (6082); Victorville Publishing Company
     (7617); Freedom SPV II, LLC (8253); Freedom SPV VI, LLC (8434); Freedom SPV I, LLC (3293); Freedom SPV IV,
27
     LLC (8500); and Freedom SPV V, LLC (9036). The Debtors’ mailing address is 625 N. Grand Avenue, Santa Ana,
     California 92701.
28

     175358.4
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56    Desc
                                   Main Document    Page 2 of 38


 1
         2100 Freedom, Inc., a Delaware                Disclosure Statement Approval Hearing:
 2   corporation, ONLY                                 Date:       July 15, 2020
                                                       Time:       2:00 p.m.
 3        OCR Community Publications, Inc., a          Place:      Courtroom 6C
     California corporation, ONLY
 4                                                                 411 West Fourth Street
          Daily Press, LLC, a California limited                   Santa Ana, CA 92701
 5   liability company, ONLY                           Judge:      Honorable Mark S. Wallace

 6       Freedom California Mary Publishing, Inc.,
     a California corporation, ONLY
 7
        Freedom California Ville Publishing
 8   Company LP, a California limited partnership,
     ONLY
 9
         Freedom Colorado Information, Inc., a
10   Delaware corporation, ONLY

11       Freedom Interactive Newspapers, Inc.,
     a California corporation, ONLY
12
          Freedom Interactive Newspapers of Texas,
13   Inc., a Delaware corporation, ONLY

14       Freedom Newspaper Acquisitions, Inc.,
     a Delaware corporation, ONLY
15
          Freedom Newspapers, a Texas general
16   partnership, ONLY

17       Freedom Newspapers, Inc., a Delaware
     corporation, ONLY
18
         Freedom Newspapers of Southwestern
19   Arizona, Inc., a California corporation, ONLY

20        OCR Information Marketing, Inc., a
     California corporation, ONLY
21
          Odessa American, a Texas general
22   partnership, ONLY
          Orange County Register Communications,
23   Inc., a California corporation, ONLY

24        Victor Valley Publishing Company, a
     California corporation, ONLY
25
          Victorville Publishing Company, a
26   California limited partnership, ONLY

27        Freedom SPV II, LLC, a Delaware limited
     liability company, ONLY
28        Freedom SPV VI, LLC, a Delaware limited
     liability company, ONLY
                                                  2
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW                 Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56                              Desc
                                       Main Document    Page 3 of 38


 1
          Freedom SPV I, LLC, a Delaware limited
 2   liability company, ONLY

 3        Freedom SPV IV, LLC, a Delaware limited
     liability company, ONLY
 4
          Freedom SPV V, LLC, a Delaware limited
 5   liability company, ONLY

 6

 7                                                      INTRODUCTION2

 8            The Debtors and the Committee hereby propose this Plan, which provides for the distribution
     of the remaining assets of the Debtors’ estates, consisting primarily of net cash proceeds from certain
 9   litigation settlements. Reference is made to the Disclosure Statement for (i) a discussion of the
     Debtors’ history, businesses, assets and liabilities, (ii) a summary and analysis of this Plan, and (iii)
10   certain related matters, including risk factors relating to the consummation of this Plan and
     Distributions to be made under this Plan. The Debtors and the Committee are the proponents of the
11   Plan within the meaning of section 1129 of the Bankruptcy Code.

12           This Plan provides for the liquidation, collection, disposition and distribution of the
     remaining assets of the Debtors’ Estates and winding-up the Debtors’ affairs and the Chapter 11
13   Cases. Substantially all of the Debtors’ commercial assets were sold to a third party buyer and
     remaining material causes of action of the Debtors were addressed and resolved under certain
14   settlements including with the Pension Benefit Guaranty Corporation. The Plan proposes to fairly
     and efficiently allocate the Debtors’ remaining Distributable Assets in a manner that is supported by
15   the principal constituencies in the Chapter 11 Cases and will allow such cases to be promptly
     resolved.
16
             This Plan will be implemented through the substantive consolidation of the Debtors’ Estate
17   for the purposes of voting and Distributions under the Plan, the re-vesting of the Estates’ assets in
     Liquidating Debtor Freedom Communications, Inc., and the appointment of a Plan Administrator to
18   liquidate or otherwise dispose of the Estates’ remaining assets, if and to the extent such assets were
     not previously monetized or otherwise transferred by the Debtors prior to the Effective Date. All
19   Intercompany Claims will be waived and eliminated. The Plan Administrator will act for the
     Liquidating Debtors in the same fiduciary capacity as applicable to a board of directors of a
20   Delaware corporation implementing such liquidation and wind-down as contemplated under this
     Plan, subject to the provisions hereof, and shall, among other powers, wind up the affairs of the
21   Liquidating Debtors; use, manage, sell, abandon and/or otherwise dispose of the remaining property
     of the Estates; prosecute objections to Claims and any litigation on behalf of the Liquidating Debtors;
22   cause distributions to be made to Creditors pursuant to this Plan; and take such other actions required
     under or consistent with this Plan. The initial Plan Administrator will be David K. Gottlieb.3
23

24   2
         Capitalized terms used in this Introduction have the meanings ascribed to those terms in Article I below.
     3
25     Mr. Gottlieb is a principal of D Gottlieb & Associates, LLC, and has over 35 years’ experience as a CPA. He has
     served as a chapter 7 panel trustee in the Central District of California since 1995. Mr. Gottlieb is a chapter 11 trustee
26   and examiner and acts as accountant and financial advisor to other fiduciaries, as well as debtors-in-possession, official
     unsecured creditors’ committees and other parties in bankruptcy and insolvency matters. He is a member of the AICPA,
     the Association of Certified Fraud Examiners, Litigation Support Committee for the California Society of CPAs, the
27
     National Association of Bankruptcy Trustees, ABI and the Los Angeles Bankruptcy Forum. Mr. Gottlieb earned his B.S.
     in accounting from New York University.
28

                                                                 3
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56             Desc
                                   Main Document    Page 4 of 38


 1          Under the Plan, the Holders of Allowed Administrative Expenses, Allowed Priority Tax
     Claims, and Allowed Priority Non-Tax Claims will be paid in full on the Effective Date, unless
 2   otherwise agreed with the Holders of such Claims.

 3           The Holders of Allowed Miscellaneous Secured Claims will either: (a) be paid in cash up to
     the value of their collateral, or (b) have their obligations assumed or otherwise addressed as provided
 4   for herein, including pursuant to agreements with such Holders. As discussed in the Disclosure
     Statement, the Secured Claims of the Debtors’ prepetition secured lenders, the debtor-in-possession
 5   financing lenders, and the PBGC were paid in full or otherwise addressed and resolved prior to the
     filing of this Plan.
 6
            Holders of Allowed General Unsecured Claims in Class 3 will receive any remaining Net
 7   Distributable Estate Assets after the payment of (or reserves for) Allowed Administrative Expenses,
     Allowed Priority Tax Claims, Allowed Priority Non-Tax Claims, Allowed Miscellaneous Secured
 8   Claims, and Plan Expenses; provided that in the event that the aggregate Cash recovery for Holders
     of Allowed General Unsecured Claims (other than the PBGC) exceeds $1,000,000, then any excess
 9   Cash proceeds will be shared ratably by the Holders of Allowed General Unsecured Claims and the
     Holder of the PBGC Unsecured Claims in Class 4. The PBGC (or other Holder of the PBGC
10   Unsecured Claims) will receive the treatment provided for the PBGC Unsecured Claims set forth in
     the PBGC Settlement, including, as noted, the PBGC sharing ratably with Holders of Allowed Class
11   3 General Unsecured Claims any excess Cash proceeds over $1,000,000 in the aggregate.

12           As discussed below, in order to facilitate a recovery for general unsecured creditors, certain
     Professional Persons in the Chapter 11 Cases have agreed to limit their recovery on account of their
13   (senior) Allowed Professional Fee Claims, thereby freeing up certain funds for distribution to
     creditors with Allowed General Unsecured Claims.
14
             Lastly, all Interests in the Debtors will be canceled, and any associated management rights
15   held by Holders of Interests will be void and of no force and effect as of the Effective Date. Holders
     of Interests will not receive any Distribution or other property pursuant to the Plan.
16
             The Disclosure Statement distributed with this Plan contains a discussion of, among other
17   things, the Debtors’ history, a summary of the Debtors’ assets and liabilities, a summary of what
     Holders of Claims and Interests will receive under this Plan, a discussion of certain alternatives to
18   this Plan, and a summary of the procedures and voting requirements necessary for Confirmation of
     this Plan. The Disclosure Statement is intended to provide Holders of Claims with information
19   sufficient to enable such Holders to vote on this Plan.

20          No solicitation materials, other than the Disclosure Statement and related materials
     transmitted therewith, have been approved for use in soliciting acceptances and rejections of this
21   Plan. Nothing in the Plan should be construed as constituting a solicitation of acceptances of the
     Plan unless and until the Disclosure Statement has been approved and distributed to all Holders of
22   Claims to the extent required by section 1125 of the Bankruptcy Code.

23        ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN ARE
     ENCOURAGED TO READ CAREFULLY THE DISCLOSURE STATEMENT AND THE PLAN,
24   EACH IN ITS ENTIRETY, BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

25                                                ARTICLE I

26                         DEFINED TERMS AND RULES OF INTERPRETATION

27           For purposes of “this Plan” or “the Plan” as used herein:
28           (a) whenever from the context it is appropriate, each term, whether stated in the singular or

                                                      4
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56             Desc
                                   Main Document    Page 5 of 38


 1   the plural, shall include both the singular and the plural, and pronouns stated in the masculine,
     feminine or neuter gender shall include the masculine, feminine and neuter gender;
 2
           (b) any reference in the Plan to a contract, instrument, release, indenture, or other agreement
 3
     or document being in a particular form or on particular terms and conditions means that such
 4   document shall be substantially in such form or substantially on such terms and conditions;

 5         (c) any reference in the Plan to an existing document or exhibit Filed, or to be Filed, shall
     mean such document or exhibit, as it may have been or may be amended, modified or supplemented;
 6
            (d) unless otherwise specified, all references in the Plan to sections and exhibits are
 7   references to sections and exhibits of or to the Plan;
 8           (e) the words “herein,” “hereof,” “hereto,” “hereunder,” “herewith,” and other words of
 9   similar import refer to the Plan in its entirety rather than to a particular portion of the Plan;

10           (f) the rules of construction set forth in section 102 of the Bankruptcy Code shall apply;

11          (g) any term used in capitalized form in the Plan that is not defined in the Plan, but that is
     used in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning set forth in the
12   Bankruptcy Code or the Bankruptcy Rules, as the case may be; and
13           (h) the definition given to any term or provision in the Plan supersedes and controls any
     different meaning that may be given to that term or provision in the Disclosure Statement, on any
14
     Ballot, or in any other document other than the Confirmation Order.
15
           In computing any period of time prescribed or allowed by the Plan, the provisions of
16   Bankruptcy Rule 9006(a) shall apply.

17           The following capitalized terms used in the Plan shall have following meanings:
18   1.1     Administrative Expense: An unpaid administrative expense of the kind described in
     sections 365, 503(b) and 507(a)(2) of the Bankruptcy Code against any of the Debtors, including,
19   without limitation, (a) the actual, necessary costs and expenses of preserving the Estates of the
     Debtors, (b) compensation and reimbursement of expenses of professionals and reimbursement of
20   expenses of Committee members, in each case, to the extent allowable under sections 327, 328,
     330(a), 331, 503(b) and/or 1103 of the Bankruptcy Code and Allowed or otherwise payable pursuant
21   to orders of the Bankruptcy Court, and (c) all fees and charges assessed against the Estates under 28
     U.S.C. § 1930, including U.S. Trustee Fees.
22
     1.2     Allowed, Allowed Claim, or Allowed [           ] Claim: With respect to any Claim or Interest,
23   except as otherwise provided herein: (a) a Claim that has been scheduled by any of the Debtors in
     their Schedules as other than disputed, contingent or unliquidated which has not been superseded by
24   a filed proof of claim and which scheduled Claim has not been amended; (b) a Claim that has been
     allowed by a Final Order; (c) a Claim that is allowed by the Liquidating Debtors on or after the
25   Effective Date and, to the extent necessary, approved by the Bankruptcy Court; (d) a Claim that has
     been timely filed by the Bar Date for which no objection has been filed by the Objection Deadline;
26   or (e) a Claim that is allowed pursuant to the terms of this Plan. For the avoidance of doubt:
     (i) Claims allowed solely for the purpose of voting to accept or reject the Plan pursuant to an order
27   of the Bankruptcy Court shall not be considered “Allowed Claims” hereunder solely by virtue of
     being allowed for voting purposes, and (ii) except for any Claim that is expressly Allowed herein,
28   any Claim that has been or is hereafter listed in the Schedules as contingent, unliquidated or disputed

                                                      5
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56           Desc
                                   Main Document    Page 6 of 38


 1   and for which no Proof of Claim has been Filed shall not be considered Allowed under this Plan.

 2   1.3     Avoidance Claims: Any Rights of Action arising under chapter 5 of the Bankruptcy Code
     or applicable federal or state law and the proceeds thereof. As discussed in the Disclosure Statement,
 3   the Debtors and Liquidating Debtors prosecuted or otherwise pursued numerous Avoidance Claims
     prior to the filing of the Plan, and do not anticipate prosecuting any Avoidance Claims after the
 4   Effective Date.

 5   1.4    Ballot: The form approved by the Bankruptcy Court and distributed to each Holder of an
     Impaired Claim entitled to vote on the Plan, on which is to be indicated, among other things,
 6   acceptance or rejection of the Plan.

 7   1.5   Bankruptcy Code: Title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as may be
     amended).
 8
     1.6     Bankruptcy Court: The United States Bankruptcy Court for the Central District of
 9   California, or in the event such court ceases to exercise jurisdiction over any Chapter 11 Case, such
     court or adjunct thereof that exercises jurisdiction over such Chapter 11 Case in lieu of the United
10   States Bankruptcy Court for the Central District of California.

11   1.7    Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure promulgated pursuant to
     28 U.S.C. § 2075, as now in effect or hereinafter amended, together with the Local Rules of the
12   Bankruptcy Court.

13   1.8     Bar Date: The applicable deadlines in the Chapter 11 Cases for filing any and all Claims
     (including Administrative Expenses).
14
     1.9    Bar Date Order: The order or orders of the Bankruptcy Court setting the Bar Date,
15   including the Order Granting Motion for Order Establishing a Bar Date for Filing Proofs of Claim
     and Approving Form and Manner of Notice of Bar Date [Docket No. 355].
16
     1.10 Business Day: Any day, other than a Saturday, a Sunday or a “legal holiday,” as defined in
17   Bankruptcy Rule 9006(a).

18   1.11 Cash: Currency of the United States of America and cash equivalents, including, but not
     limited to, bank deposits, immediately available or cleared checks, drafts, wire transfers and other
19   similar forms of payment.

20   1.12 Chapter 11 Cases: (a) When used with reference to a particular Debtor, the case pending
     for that Debtor under chapter 11 of the Bankruptcy Code and (b) when used with reference to all
21   Debtors, the procedurally consolidated chapter 11 cases pending for the Debtors in the Bankruptcy
     Court under case number 15-bk-15311-MW.
22
     1.13 Claim: Any claim against any of the Debtors or any property of the Debtors within the
23   meaning of section 101(5) of the Bankruptcy Code including, without limitation, claims of the kind
     specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code.
24
     1.14 Class: Each category of Claims or Interests classified in Article III of the Plan pursuant to
25   section 1122 of the Bankruptcy Code.

26   1.15 Class 3 Distribution Date(s): This term has the meaning set forth in Section 3.2.3 of this
     Plan.
27
     1.16 Committee: The Official Committee of Unsecured Creditors appointed by the U.S. Trustee
28   in these Chapter 11 Cases, as it may be reconstituted from time to time.

                                                     6
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56              Desc
                                   Main Document    Page 7 of 38


 1   1.17 Committee Retained Professionals: The Committee’s attorneys and other professionals
     (solely in their respective capacity as professionals of the Committee).
 2
     1.18 Confirmation: The approval by the Bankruptcy Court of this Plan in accordance with the
 3   provisions of chapter 11 of the Bankruptcy Code, as effectuated by the Confirmation Order.

 4   1.19 Confirmation Date: The date on which the clerk of the Bankruptcy Court enters the
     Confirmation Order on the docket of the Chapter 11 Cases.
 5
     1.20 Confirmation Hearing: The hearing(s) on Confirmation of the Plan, to be held on the date
 6   or dates established by the Bankruptcy Court pursuant to section 1129 of the Bankruptcy Code, as it
     may be adjourned or continued from time to time.
 7
     1.21    Confirmation Order: The order entered by the Bankruptcy Court confirming the Plan.
 8
     1.22 Consummation: Substantial consummation of the Plan as that term is used in section
 9   1127(b) of the Bankruptcy Code.

10   1.23    Creditor: Any Person who is the Holder of a Claim.

11   1.24 Debtor Retained Professionals: The Debtors’ attorneys and other professionals (solely in
     their respective capacity as attorneys or other professionals of the Debtors).
12
     1.25    Debtors: The debtors and debtors in possession in the Chapter 11 Cases.
13
     1.26 Disallowed or Disallowed Claim: With respect to any Claim, except as otherwise provided
14   herein, a Claim or any portion thereof that (a) has been disallowed by agreement with the creditor,
     (b) has been disallowed by Final Order, (c) is listed in the Schedules in an unknown amount, as zero,
15   as contingent, disputed, or unliquidated, or is not listed in the Schedules, and as to which no proof of
     Claim or Administrative Expense has been Filed, or (iv) has been withdrawn by the applicable
16   creditor.

17   1.27 Disclosure Statement: The Disclosure Statement in Respect of Joint Chapter 11 Plan of
     Liquidation Proposed By Debtors and Official Committee of Unsecured Creditors, as it may be
18   amended, modified or supplemented from time to time, submitted pursuant to section 1125 of the
     Bankruptcy Code in connection with the solicitation of acceptances of the Plan.
19
     1.28 Disputed: With respect to any Claim or Interest, any Claim or Interest that is: (a) disputed
20   under the Plan, or subject to a timely objection and/or request for estimation in accordance with
     section 502(c) of the Bankruptcy Code and Bankruptcy Rule 3018, which objection and/or request
21   for estimation has not been withdrawn or determined by a Final Order; (b) a Claim, on account of
     which a proof of Claim was filed or which has been otherwise asserted and in respect of which
22   Claim the Objection Deadline has not expired, (i) for which a corresponding Claim has not been
     listed in the Debtors’ Schedules or for which the corresponding Claim is listed in the Debtors’
23   Schedules with a lower amount, with a differing classification, or as disputed, contingent, or
     unliquidated, (ii) which has not been allowed either by a Final Order, by the Plan, or under a
24   stipulation or settlement with the Debtors or the Liquidating Debtors, and (iii) which Claim the Plan
     Administrator has not determined will not be subject to an objection or request for estimation;
25   (c) contingent or unliquidated; (d) improperly asserted, by the untimely or otherwise improper filing
     of proof of such Claim as required by order of the Bankruptcy Court; or (e) any other Claim that is
26   not Allowed. A Claim that is Disputed as to its amount shall not be Allowed in any amount for
     purposes of distribution until it is no longer Disputed.
27
     1.29 Distributable Assets: Except as otherwise noted below, any and all real or personal
28   property of any of the Debtors of any nature, including, without limitation, any Claims, Retained
     Rights of Action, books and records, any other general intangibles of any of the Debtors, and any
                                                   7
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56              Desc
                                   Main Document    Page 8 of 38


 1   and all proceeds of the foregoing, as the case may be, of any nature whatsoever (whether liquidated
     or unliquidated, matured or unmatured, or fixed or contingent), including, without limitation,
 2   property of the applicable Estate within the scope of section 541 of the Bankruptcy Code.
     Notwithstanding the foregoing, the term “Distributable Assets” does not include any property that
 3   has been abandoned by any Estate pursuant to a Final Order of the Bankruptcy Court.

 4   1.30 Distributable Estate Assets: Collectively, (i) the Cash on hand of the Debtors from and
     after the Effective Date (which was approximately $2,215,140.08 in Cash as of June 2, 2020);
 5   (ii) Retained Rights of Action; and (iii) any other remaining property or assets of the Debtors
     immediately prior to the Effective Date.
 6
     1.31 Distribution: The transfer of Cash or other property by the Plan Administrator to the
 7   Holders of Allowed Claims.

 8   1.32 Effective Date: The first Business Day immediately following the first day upon which all
     of the conditions to the occurrence of the Effective Date have been satisfied or waived in accordance
 9   with the Plan.

10   1.33 Equity Security: Any equity security as defined in section 101(16) of the Bankruptcy Code
     in a Debtor.
11
     1.34 Estates: The estates created pursuant to section 541(a) of the Bankruptcy Code upon the
12   commencement of the Chapter 11 Cases.

13   1.35 Excess Net Distributable Assets: This term has the meaning set forth in Section 3.2.3 of
     this Plan.
14
     1.36 Exculpated Parties: Each in their capacities as such, (a) the Debtors, (b) the present and
15   former officers, directors, managers, and employees of the Debtors who served in such capacities at
     any point from and after the Petition Date, (c) the Debtor Retained Professionals, (d) the Committee
16   and its present and former members (solely in their respective capacity as members of the
     Committee), (e) the Committee Retained Professionals, and (f) the respective successors or assigns
17   of the foregoing parties.

18   1.37 FCI: Debtor Freedom Communications, Inc., either in its capacity as debtor and debtor in
     possession under chapter 11 of the Bankruptcy Code in the Chapter 11 Cases or otherwise from and
19   after the Effective Date.

20   1.38 Fee Applications: Applications of Professional Persons for allowance of compensation and
     reimbursement of expenses incurred in the Chapter 11 Cases
21
     1.39    File or Filed: Filed of record and entered on the docket in the Chapter 11 Cases.
22
     1.40 Final Decree: The order entered pursuant to section 350 of the Bankruptcy Code and
23   Bankruptcy Rule 3022 closing a Chapter 11 Case.

24   1.41 Final Order: A judgment, order, ruling or other decree issued and entered by the
     Bankruptcy Court or by any state or other federal court or other tribunal which judgment, order,
25   ruling or other decree has not been reversed, stayed, revoked, modified, supplemented or amended
     and as to which (a) the time to appeal or petition for review, rehearing or certiorari has expired and
26   as to which no appeal or petition for review, rehearing or certiorari is pending, or (b) any appeal or
     petition for review, rehearing or certiorari has been finally decided and no further appeal or petition
27   for review, rehearing or certiorari can be taken or granted. For the avoidance of doubt, no order
     shall fail to be a Final Order solely because of the possibility that a motion pursuant to Bankruptcy
28   Code section 502(j), Rule 59 or Rule 60 of the Federal Rules of Civil Procedure, or Bankruptcy
     Rules 9023 or 9024 may be or has been filed with respect to such order.
                                                       8
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56              Desc
                                   Main Document    Page 9 of 38


 1   1.42 Final Resolution Date: The date on which all Disputed Claims of Creditors shall have been
     resolved by Final Order or otherwise finally determined.
 2
     1.43 General Unsecured Claim: A Claim, other than (a) an Administrative Expense, (b) a
 3   Priority Tax Claim, (c) a Priority Non-Tax Claim, (d) an Intercompany Claim, (e) a Miscellaneous
     Secured Claim, and (f) a PBGC Unsecured Claim.
 4
     1.44 Governmental Unit: This term shall have the meaning set forth in section 101(27) of the
 5   Bankruptcy Code

 6   1.45    Holder: The beneficial owner of record of any Claim or Interest.

 7   1.46 Impaired: This term shall have the meaning set forth in section 1124 of the Bankruptcy
     Code.
 8
     1.47 Insider: This term shall have the meaning set forth in section 101(31) of the Bankruptcy
 9   Code.

10   1.48 Insured Claim: Any Claim or portion of a Claim (other than a Claim held by an employee
     of the Debtors for workers’ compensation coverage) that is insured under the Debtors’ insurance
11   policies, but only to the extent of such coverage.

12   1.49 Intercompany Claim: Any Claim asserted by one of the Debtors against any of the other
     Debtors.
13
     1.50 Interest: (a) Any Equity Security, including all membership interests, shares or similar
14   securities, whether or not transferable or denominated “stock” and whether issued, unissued,
     authorized or outstanding; (b) any warrant, option, or contractual right to purchase, sell, subscribe or
15   acquire such Equity Securities at any time and all rights arising with respect thereto; and (c) any
     similar interest in any of the Debtors.
16
     1.51    IRS: The Internal Revenue Service.
17
     1.52 Lien: Any charge against or interest in property to secure payment or performance of a
18   Claim, debt, or obligation.

19   1.53    Liquidating Debtors: The Debtors on and after the Effective Date.

20   1.54 Miscellaneous Secured Claim: Any Secured Claim that has not been fully paid or
     otherwise satisfied or resolved pursuant to order(s) of the Bankruptcy Court prior to the entry of an
21   order approving the Disclosure Statement pursuant to section 1125 of the Bankruptcy Code. For the
     avoidance of doubt, this term does not include any Secured Claims of the PBGC, which claims shall
22   be entitled to the treatment set forth in the PBGC Settlement and PBGC Settlement Order.

23   1.55 Net Distributable Estate Assets: The Distributable Estate Assets from and after the
     Effective Date, once such assets have been reduced to Cash, net of amounts paid in respect of
24   Allowed Administrative Expenses, Allowed Priority Tax Claims, Allowed Priority Non-Tax Claims,
     Allowed Miscellaneous Secured Claims, and Plan Expenses and/or reserves established for any of
25   the foregoing, and excluding those Distributable Estate Assets that are subject to any Liens until
     such time that such Liens are satisfied or otherwise addressed in full.
26
     1.56 Objection Deadline: The deadline to object to Claims and/or Interests specified in Section
27   8.2 of the Plan, as may be extended pursuant thereto.

28   1.57    PBGC: Pension Benefit Guaranty Corporation or its successor or assign.

                                                      9
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56             Desc
                                   Main Document    Page 10 of 38


 1   1.58 PBGC Settlement: That certain Settlement Agreement dated November 22, 2019, between
     and among the Committee, the PBGC, and the Debtors, as amended, modified and/or supplemented
 2   from time to time, and as approved by the Bankruptcy Court and subject to the PBGC Settlement
     Order.
 3
     1.59 PBGC Settlement Order: The order of the Bankruptcy Court entered January 13, 2020
 4   [Docket No. 1609] approving the PBGC Settlement, subject to the terms and conditions of the
     PBGC Settlement Order.
 5
     1.60 PBGC Unsecured Claim(s): The general unsecured claims of the PBGC against the
 6   Debtors as described in the PBGC Settlement.

 7   1.61 Person: Any person or organization created or recognized by law, including any association,
     company, cooperative, corporation, entity, estate, fund, individual, joint stock company, joint
 8   venture, limited liability company, partnership, trust, trustee, unincorporated organization,
     government or any political subdivision thereof, or any other entity or organization of whatever
 9   nature.

10   1.62 Petition Date: November 1, 2015 or November 2, 2015, the date, as applicable, on which
     each of the Debtors filed its petition for relief under chapter 11 of the Bankruptcy Code.
11
     1.63 Plan: This Joint Chapter 11 Plan of Liquidation Proposed by Debtors and Official
12   Committee of Unsecured Creditors, as it may be amended or modified from time to time.

13   1.64    Plan Administrator: David K. Gottlieb, or any duly selected successor.

14   1.65 Plan Expenses: The expenses incurred or payable by the Liquidating Debtors following the
     Effective Date (including the reasonable fees and costs of attorneys and other professionals) relating
15   to implementation of the Plan, for the purpose of (a) resolving Claims and effectuating Distributions
     to Creditors under the Plan, (b) otherwise implementing the Plan and closing the Chapter 11 Cases,
16   or (c) undertaking any other matter relating to the Plan.

17   1.66    Plan Proponents: Together, the Debtors and the Committee.

18   1.67 Plan Supplement: The supplement to the Plan to be Filed by the Plan Proponents with the
     Bankruptcy Court, which supplement shall contain forms of certain substantially final documents (if
19   any) required for the implementation of the Plan, no later than ten (10) calendar days prior to the
     deadline for voting on the Plan. The Plan Proponents shall have the right to amend the documents
20   contained in, and exhibits to, the Plan Supplement through the Effective Date.

21   1.68 Post-Effective Date Service List: Collectively, (i) the Plan Administrator; (ii) the U.S.
     Trustee; (iii) PBGC; and (iv) any other party specifically requesting service of all documents in these
22   Bankruptcy Cases from and after the Effective Date.

23   1.69 Priority Non-Tax Claim: Any Claim, other than an Administrative Expense and a Priority
     Tax Claim, to the extent entitled to priority under section 507(a) of the Bankruptcy Code.
24
     1.70 Priority Tax Claim: A Claim that is entitled to priority under section 507(a)(8) of the
25   Bankruptcy Code.

26   1.71 Pro Rata: This term means, at any time, the proportion that the face amount of a Claim in a
     particular Class (or particular Classes, if applicable) bears to the aggregate face amount of all Claims
27   (including Disputed Claims, but excluding Disallowed Claims) in such Class(es); and “face amount,”
     as used herein, means (a) when used in reference to a Disputed Claim, the full stated liquidated
28   amount claimed by the Holder of the Claim in any proof of Claim timely filed with the Bankruptcy
     Court or otherwise deemed timely filed by any Final Order of the Bankruptcy Court or other
                                                       10
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56              Desc
                                   Main Document    Page 11 of 38


 1   applicably bankruptcy law; and (b) when used in reference to an Allowed Claim, the allowed amount
     of such Claim.
 2
     1.72 Pro Rata Class 3 / Class 4 Distribution Trigger Event: This term has the meaning set
 3   forth in Section 3.2.3 of this Plan.

 4   1.73 Professional Fee Claim: An Administrative Expense of a Professional Person for
     compensation for services rendered and reimbursement of costs, expenses or other charges incurred
 5   on or after the Petition Date and on or before the Effective Date.

 6   1.74 Professional Person: Persons retained or to be compensated by the Debtors or their Estates
     pursuant to sections 326, 327, 328, 330, 363, 503(b), and/or 1103 of the Bankruptcy Code.
 7
     1.75 Record Date:            The Effective Date or such other date that may be approved by the
 8   Bankruptcy Court.

 9   1.76 Released Debtor/Committee Parties: Collectively, (i) the Debtors, (ii) the Estates, (iii) the
     Debtors’ directors, officers, managers, and employees (as applicable) who served in such capacities
10   during the Chapter 11 Cases or a portion thereof, (iv) the Debtor Retained Professionals, (v) the
     Committee and its members (solely in their respective capacity as members of the Committee),
11   (vi) the Committee Retained Professionals, and (viii) the respective successors or assigns of the
     foregoing parties.
12
     1.77 Released Parties: Collectively, (i) the Debtors’ directors, officers, managers, and
13   employees (as applicable) who served in such capacities during the Chapter 11 Cases or a portion
     thereof, (ii) the Debtor Retained Professionals, (iii) the Committee and its members (solely in their
14   respective capacity as members of the Committee), (iv) the Committee Retained Professionals, and
     (vi) the respective successors or assigns of the foregoing parties.
15
     1.78 Releasing Creditor: Each Holder of a Claim that votes to accept, or is deemed to accept,
16   the Plan, other than any Holder of a Class 3 Claim that affirmatively elects on its Ballot to opt out of
     being a Releasing Creditor.
17
     1.79 Retained Rights of Action: All Rights of Action belonging to any of the Debtors or the
18   Estates as of the Effective Date, including, without limitation and as applicable, Avoidance Claims
     (including those disclosed in the Schedules), but excluding those Rights of Action specifically
19   released under the Plan or the Confirmation Order. The Retained Rights of Action include, without
     limitation, (x) any and all rights of the Debtors or the Estates to pursue any Rights of Action against
20   any third parties, whether or not pending and whether or not disclosed or referenced in the Schedules
     or in the Disclosure Statement; and (y) potential claims for tax refunds. As discussed in the
21   Disclosure Statement, the Debtors and Liquidating Debtors do not anticipate prosecuting or
     otherwise pursuing any Avoidance Claims after the Effective Date.
22
     1.80 Rights of Action: Any and all claims, demands, rights, defenses, actions, causes of action
23   (including, without limitation and as applicable, Avoidance Claims), suits, contracts, agreements,
     obligations, accounts, defenses, offsets, powers and privileges, to the extent not otherwise previously
24   waived, released, assigned, transferred or disposed of, of any kind or character whatsoever, known
     or unknown, suspected or unsuspected, whether arising prior to, on or after the Petition Date, in
25   contract or in tort, at law or in equity, or under any other theory of law, held by any Person against
     any other Person, and any proceeds thereof, including but not limited to (1) rights of setoff,
26   counterclaim or recoupment, and claims on contracts or for breaches of duties imposed by law;
     (2) the right to object to Claims or Interests; (3) claims pursuant to section 362 of the Bankruptcy
27   Code; (4) such claims and defenses as fraud, negligence, breach of fiduciary duty, corporate waste,
     unlawful dividends, mistake, duress and usury; (5) all claims or rights under Bankruptcy Code
28   sections 502, 509, 510, 542, 543, 544, 545, 547, 548, 549, 550, 551, 552, 553, and 558, all
     fraudulent-conveyance, fraudulent-transfer, and voidable-transactions laws, all non-bankruptcy laws
                                                       11
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56               Desc
                                   Main Document    Page 12 of 38


 1   vesting in creditors’ rights to avoid, rescind, or recover on account of transfers or obligations, all
     preference laws, the Uniform Fraudulent Transfer Act (as it may have been codified in any particular
 2   jurisdiction), the Uniform Fraudulent Conveyance Act (as it may have been codified in any
     particular jurisdiction), the Uniform Voidable Transactions Act (as it may have been codified in any
 3   particular jurisdiction), and all similar laws and statutes; (6) claims for tax refunds; and (7) any other
     claims which may be asserted against any of the Debtors’ affiliates, insiders and/or any other third
 4   parties.

 5   1.81 Schedules: The schedules of assets and liabilities and statement of financial affairs filed by
     each Debtor with the Bankruptcy Court pursuant to Bankruptcy Rule 1007, as they have been or may
 6   be amended from time to time.

 7   1.82 Secured Claim: Any Claim of any Person (a) that is secured by a Lien on property in which
     any of the Debtors or their Estates has an interest, which Lien is valid, perfected and enforceable and
 8   not subject to avoidance under applicable law or by reason of a Final Order but only to the extent of
     the value, as determined by the Bankruptcy Court pursuant to section 506(a) of the Bankruptcy Code,
 9   of any interest of the claimant in the property of any of the Estates securing such Claim or (b) to the
     extent that such Person has a valid and enforceable right of setoff under applicable non-bankruptcy
10   law and section 553 of the Bankruptcy Code.

11   1.83 Tax: Any tax, charge, fee, levy, impost or other assessment by any federal, state, local or
     foreign taxing authority, including, without limitation, income, excise, property, sales, transfer,
12   employment, payroll, franchise, profits, license, use, ad valorem, estimated, severance, stamp,
     occupation and withholding tax. “Tax” shall include any interest or additions attributable to,
13   imposed on or with respect to such assessments.

14   1.84 Timely Filed: With respect to a Claim, that a proof of such Claim was filed within such
     applicable period of time fixed by the Plan, statute, or pursuant to both Bankruptcy Rule 3003(c)(3)
15   and a Final Order (including the Bar Date Order), or has otherwise been deemed timely filed by a
     Final Order of the Bankruptcy Court.
16
     1.85 Unclaimed Property: All Cash deemed to be “Unclaimed Property” pursuant to Article VII
17   of the Plan.

18   1.86 Unimpaired: With respect to a Class of Claims or Interests, a Class of Claims or Interests
     that is not impaired within the meaning of section 1124 of the Bankruptcy Code.
19
     1.87    U.S. Trustee: The Office of the United States Trustee.
20
     1.88    U.S. Trustee Fees: Fees payable to the U.S. Trustee pursuant to 28 U.S.C. § 1930.
21
                                                  ARTICLE II
22
         TREATMENT OF UNCLASSIFIED CLAIMS: ADMINISTRATIVE EXPENSES AND
23                           PRIORITY TAX CLAIMS

24   2.1    Introduction. As required by the Bankruptcy Code, Administrative Expenses and Priority
     Tax Claims are not placed into voting Classes. Instead, they are left unclassified, are not considered
25   Impaired, do not vote on the Plan, and receive treatment specified by statute, order of the
     Bankruptcy Court or agreement of the parties. All postpetition payments or credits by or on behalf
26   of the Debtors in respect of an Administrative Expense or Priority Tax Claim shall reduce the
     Allowed amount thereof.
27
     2.2    Administrative Expenses. Except as otherwise provided for herein, and subject to the
28   requirements of the Plan, on or as soon as reasonably practicable after the later of (i) the Effective
     Date and (ii) thirty (30) calendar days following the date on which an Administrative Expense
                                                   12
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56            Desc
                                   Main Document    Page 13 of 38


 1   becomes an Allowed Administrative Expense, the Holder of such Allowed Administrative Expense
     shall receive, in full satisfaction, settlement, and release of and in exchange for such Allowed
 2   Administrative Expense, (a) Cash equal to the unpaid portion of such Allowed Administrative
     Expense or (b) such other less favorable treatment as to which such Holder and the Debtors or
 3   Liquidating Debtors shall have agreed upon in writing; provided, however, that Allowed
     Administrative Expenses with respect to liabilities incurred by a Debtor in the ordinary course of
 4   business during the Chapter 11 Cases may be paid in the ordinary course of business in accordance
     with the terms and conditions of any agreements related thereto. Unless otherwise agreed by the
 5   Liquidating Debtors, (a) requests for payment of all Administrative Expenses must be Filed and
     served as described in Section 11.2 of the Plan, and (b) certain different and additional requirements
 6   shall apply to the Administrative Expenses of Professional Persons as set forth in Section 11.3 of the
     Plan. No interest or penalties of any nature shall be paid in respect of an Allowed Administrative
 7   Expense.

 8   2.3     Professional Fee Claims. Professional Fee Claims shall be paid as set forth in Section 11.3
     of the Plan.
 9
     2.4     Priority Tax Claims. Pursuant to section 1123(a)(1) of the Bankruptcy Code, Priority Tax
10   Claims are not classified. Thus, Holders of Priority Tax Claims are not entitled to vote to accept or
     reject the Plan. Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less
11   favorable treatment, in exchange for full and final satisfaction, settlement, and release of each
     Allowed Priority Tax Claim, each Holder of an Allowed Priority Tax Claim due and payable on or
12   before the Effective Date shall receive, on the later of (i) the Effective Date and (ii) thirty (30)
     calendar days following the date on which a Priority Tax Claim becomes an Allowed Priority Tax
13   Claim, at the option of the Liquidating Debtors, one of the following treatments: (1) Cash in an
     amount equal to the amount of such Allowed Priority Tax Claim, plus interest at the rate determined
14   under applicable non-bankruptcy law and to the extent provided for by section 511 of the
     Bankruptcy Code; (2) Cash in an aggregate amount of such Allowed Priority Tax Claim payable in
15   installment payments over a period of time not to exceed five years after the Petition Date, pursuant
     to section 1129(a)(9)(C) of the Bankruptcy Code, plus interest at the rate determined under
16   applicable non-bankruptcy law and to the extent provided for by section 511 of the Bankruptcy Code;
     or (3) such other treatment as may be agreed upon by such Holder and the Debtors or Liquidating
17   Debtors or otherwise determined upon an order of the Bankruptcy Court. Any Allowed Priority Tax
     Claim (or portion thereof) not yet due and payable as of the Effective Date will be paid by the
18   Liquidating Debtors no later than when due and payable under applicable non-bankruptcy law
     without regard to the commencement of the Chapter 11 Cases; provided that upon request of the
19   Liquidating Debtors, the Bankruptcy Court shall determine the amount of any Disputed Priority Tax
     Claim. Any Holder of a Priority Tax Claim may agree to accept different treatment as to which the
20   Liquidating Debtors and such Holder have agreed upon in writing.

21   2.5     Statutory Fees. All fees payable on or before the Effective Date pursuant to section 1930 of
     title 28 of the United States Code shall be paid by the Debtors on or before the Effective Date or as
22   soon as practicable thereafter. From and after the Effective Date, the Liquidating Debtors shall pay
     the fees assessed against their respective Estates only until such time as the particular Chapter 11
23   Cases are closed, dismissed or converted. In addition, the Liquidating Debtors shall file post-
     confirmation quarterly reports in conformity with the U.S. Trustee guidelines until entry of an order
24   closing or converting the Chapter 11 Cases.

25                                              ARTICLE III

26      CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

27   3.1      Summary. The categories of Claims and Interests listed below classify Claims and Interests
     for all purposes, including voting, confirmation and distribution pursuant to the Plan and pursuant to
28   sections 1122 and 1123(a)(1) of the Bankruptcy Code. A Claim or Interest (or a portion thereof) is
     classified in a particular Class only to the extent that the Claim or Interest (or a portion thereof)
                                                     13
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56               Desc
                                   Main Document    Page 14 of 38


 1   qualifies within the description of that Class. A Claim or Interest (or a portion thereof) is also
     classified in a particular Class only to the extent that such Claim or Interest (or a portion thereof) is
 2   an Allowed Claim or Allowed Interest in that Class and has not been paid, released or otherwise
     satisfied prior to the Effective Date. Any postpetition payment by or on behalf of the Estates in
 3   respect of a Claim shall reduce the Allowed amount thereof.

 4   3.2     Classification and Treatment of Claims and Interests.

 5   3.2.1   Class 1 – Priority Non-Tax Claims.

 6           (a)      Classification: Class 1 consists of all Priority Non-Tax Claims.

 7           (b)   Treatment: At the election of the Liquidating Debtors, each Holder of a Priority Non-
     Tax Claim shall receive, in full satisfaction, settlement, release, and extinguishment of such Priority
 8   Non-Tax Claim, on or as soon as practicable after the later of (i) the Effective Date, or (ii) thirty (30)
     calendar days following the date on which such Priority Non-Tax Claim becomes an Allowed
 9   Priority Non-Tax Claim, (a) a Cash payment from the Liquidating Debtors equal to the Allowed
     amount of such Claim, or (b) such other treatment as otherwise agreed by the Holder of such Claim
10   and the Debtors or the Liquidating Debtors.

11          (c)      Impairment/Voting: Class 1 Priority Non-Tax Claims are Unimpaired by the Plan,
     and Holders of such Class 1 Priority Non-Tax Claims are therefore conclusively presumed to have
12   accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Accordingly, Holders of
     Class 1 Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan.
13
     3.2.2   Class 2 – Miscellaneous Secured Claims.
14
             (a)    Classification: Class 2 consists of any Miscellaneous Secured Claims. Although all
15   Miscellaneous Secured Claims have been placed in one Class for the purposes of nomenclature, each
     Miscellaneous Secured Claim, to the extent secured by a Lien on any property or interest in property
16   of any of the Debtors different from that securing any other Miscellaneous Secured Claim, shall be
     treated as being in a separate sub-Class for purposes of voting and receiving distributions under the
17   Plan.

18           (b)    Treatment: Except to the extent that a Holder of an Allowed Miscellaneous Secured
     Claim has been paid by the Debtors, in whole or in part, prior to the Effective Date, on the later of
19   (i) the Effective Date and (ii) thirty (30) calendar days following the date on which such
     Miscellaneous Secured Claim becomes an Allowed Miscellaneous Secured Claim, at the option of
20   the Liquidating Debtors, in full and final satisfaction of such Miscellaneous Secured Claim, (i) each
     Allowed Miscellaneous Secured Claim shall be reinstated and Unimpaired in accordance with
21   section 1124 of the Bankruptcy Code, or (ii) each Holder of an Allowed Miscellaneous Secured
     Claim shall receive, in full satisfaction, settlement, and release of, and in exchange for, such
22   Miscellaneous Secured Claim, (x) payment in full in Cash of the unpaid portion of such Allowed
     Miscellaneous Secured Claim, (y) the collateral securing such Allowed Miscellaneous Secured
23   Claim, or (z) such other treatment as may be agreed to by the Holder of such Claim and the Debtors
     or the Liquidating Debtors.
24
              (c)     Impairment/Voting: Class 2 Miscellaneous Secured Claims are Unimpaired by the
25   Plan, and Holders of such Class 2 Miscellaneous Secured Claims are therefore conclusively
     presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
26   Accordingly, Holders of Class 2 Miscellaneous Secured Claims are not entitled to vote to accept or
     reject the Plan.
27
     3.2.3   Class 3 – General Unsecured Claims.
28
             (a)      Classification: Class 3 consists of all General Unsecured Claims.
                                                        14
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56           Desc
                                   Main Document    Page 15 of 38


 1           (b)     Treatment: Except to the extent that a Holder of an Allowed Class 3 General
     Unsecured Claim agrees to a less favorable treatment, in exchange for full and final satisfaction,
 2   settlement and release of the each Allowed Class 3 General Unsecured Claim, each Holder of an
     Allowed Class 3 General Unsecured Claim shall receive a Cash payment equal to its Pro Rata share
 3   of the Net Distributable Estate Assets on one or more dates (the “Class 3 Distribution Date(s|)”) as
     soon as reasonably practicable after (i) all General Unsecured Claims have been Allowed,
 4   Disallowed or otherwise resolved and (ii) the payment of (or reserves for) all Allowed
     Administrative Expenses, Allowed Priority Tax Claims, Allowed Priority Non-Tax Claims, Allowed
 5   Miscellaneous Secured Claims and Plan Expenses (unless the holder of the applicable claim agrees
     to other less favorable treatment); provided, however, in the event that an aggregate of at least
 6   $1,000,000 in Cash in Net Distributable Assets is or will be distributed, as Distributions under the
     Plan, to the Holders of Allowed Class 3 General Unsecured Claims on account of such Claims (the
 7   “Pro Rata Class 3 / Class 4 Distribution Trigger Event”), any and all Net Distributable Assets in
     excess of such $1,000,000 Cash threshold (the “Excess Net Distributable Assets”) shall be
 8   distributed by the Liquidating Debtors to the Holders of Allowed Class 3 Claims and the PBGC (or
     other Holder of the Class 4 Claims), on account of their Class 3 and Class 4 Claims, respectively, on
 9   a Pro Rata basis as soon as reasonably practicable on the Class 3 Distribution Date(s); provided
     further that in the discretion of the Plan Administrator, Allowed Class 3 General Unsecured Claims
10   may receive Distributions before the reconciliation of all Disputed Class 3 General Unsecured
     Claims provided that (x) reserves are maintained for any Class 3 General Unsecured Claim that is
11   Disputed at the time of such Distribution and (y) the Plan Administrator shall make a corrective
     Distribution following the resolution of any Disputed Claim within thirty (30) days of such
12   resolution.

13          (c)    Impairment/Voting: Class 3 General Unsecured Claims are Impaired under the Plan.
     Therefore, Holders of such Class 3 General Unsecured Claims are entitled to vote to accept or reject
14   the Plan.

15   3.2.4   Class 4 – PBGC Unsecured Claims .

16           (a)      Classification: Class 4 consists of all PBGC Unsecured Claims.

17          (b)     Treatment: The Holder of the PBGC Unsecured Claims shall receive the treatment
     provided for the PBGC on account of the PBGC Unsecured Claims set forth in the PBGC Settlement.
18   Specifically, pursuant to the PBGC Settlement, the PBGC has agreed to waive any right to receive
     Distributions under the Plan, on account of the PBGC Unsecured Claims, unless and until the Pro
19   Rata Class 3 / Class 4 Distribution Trigger Event occurs or is otherwise satisfied; upon the
     occurrence of the Pro Rata Class 3 / Class 4 Distribution Trigger Event, the PBGC shall be entitled
20   to share on a Pro Rata basis with the Holders of Allowed Class 3 Claims any Excess Net
     Distributable Assets. Nothing in the Plan is intended to or will modify the PBGC Settlement, and in
21   the event of any discrepancy between the treatment noted above and the treatment provided for the
     PBGC under the PBGC Settlement, the terms of the PBGC Settlement govern.
22
            (c)    Impairment/Voting: Class 4 PBGC Unsecured Claims are Impaired under the Plan.
23   Therefore, Holders of such Class 4 PBGC Unsecured Claims are entitled to vote to accept or reject
     the Plan.
24
     3.2.5   Class 5 – Interests in the Debtors.
25
             (a)      Classification: Class 5 consists of all Interests.
26
             (b)    Treatment: Holders of Interests shall receive no distributions under the Plan, and on
27   the Effective Date, all Interests shall be deemed void and of no force and effect.

28           (c)     Impairment/Voting: Class 5 Interests are Impaired and Holders of such Class 5
     Interests are deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
                                                    15
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW              Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56                  Desc
                                    Main Document    Page 16 of 38


 1   Therefore, Holders of Class 5 Interests are not entitled to vote to accept or reject the Plan.

 2                                                 ARTICLE IV

 3                                ACCEPTANCE OR REJECTION OF THE PLAN

 4   4.1    Identification of Unimpaired Classes. The following Classes of Claims are Unimpaired
     under the Plan:
 5
             (a)      Class 1 – Priority Non-Tax Claims
 6
             (b)      Class 2 – Miscellaneous Secured Claims
 7
     4.2    Identification of Impaired Classes. The following Classes of Claims and Interests are
 8   Impaired under the Plan:

 9           (a)      Class 3 – General Unsecured Claims

10           (b)      Class 4 – PBGC Unsecured Claims

11           (c)      Class 5 – Interests in the Debtors

12   4.3     Classes Permitted and Not Permitted to Vote. Classes 1 and 2 are Unimpaired. Holders
     of Claims in these Classes are conclusively presumed pursuant to section 1126(f) of the Bankruptcy
13   Code to have accepted the Plan and therefore shall not be entitled to vote to accept or reject the Plan.
     Classes 3, 4 and 5 are Impaired. Holders of Claims in Class 3 and 4 are permitted to vote to accept
14   or reject the Plan. Holders of Interests in Class 5 are deemed to reject the Plan pursuant to section
     1126(g) of the Bankruptcy Code. The Plan Proponents reserve all rights with respect to all Claims
15   and Interests classified by the Plan. An Impaired Class of Claims that votes shall have accepted the
     Plan if (a) the Holders of at least two-thirds in amount of the Allowed Claims actually voting in such
16   Class have voted to accept the Plan and (b) the Holders of more than one-half in number of the
     Allowed Claims actually voting in such Class have voted to accept the Plan. Section 1129(a)(10) of
17   the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance of the Plan by an
     Impaired Class of Claims.
18
     4.4     Effect of Non-Voting. If no Holder of a Claim eligible to vote in a particular Class timely
19   votes to accept or reject the Plan, the Plan Proponents may seek to have the Plan deemed accepted
     by the Holders of such Claims in such Class for purposes of section 1129 of the Bankruptcy Code.
20
     4.5     Nonconsensual Confirmation. In the event any Class of Claims votes to reject the Plan and
21   given the deemed rejection of the Plan by the Holders of Interests in Class 5, the Plan Proponents
     request that the Bankruptcy Court confirm the Plan notwithstanding such rejection pursuant to
22   section 1129(b) of the Bankruptcy Code on the basis that the Plan is fair and equitable and does not
     discriminate unfairly as to the Holders of any Class of Claims or Interests.
23
     4.6      Postpetition Interest. Nothing in the Plan or the Disclosure Statement shall be deemed to
24   entitle the Holder of a Claim to receive postpetition interest on account of such Claim, except to the
     extent that the Holder of a Claim has the benefit of a Lien on assets the value of which exceeds the
25   amount of such Claim or the Plan expressly provides for postpetition interest on account of such
     Claim.
26
     4.7    Elimination of Vacant Classes. Any Class of Claims or Interests that does not have a
27   Holder of an Allowed Claim or Allowed Interest or a Claim or Interest temporarily Allowed by the
     Bankruptcy Court in an amount greater than zero as of the date of the Confirmation Hearing shall be
28   considered vacant and deemed eliminated from the Plan for purposes of voting to accept or reject the
     Plan and for purposes of determining acceptance or rejection of the Plan by such Class pursuant to
                                                  16
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW              Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56              Desc
                                    Main Document    Page 17 of 38


 1   section 1129(a)(8) of the Bankruptcy Code.

 2   4.8     Special Provisions Regarding Insured Claims.

 3          (a)     With respect to any Insured Claim, any party with rights against or under the
     applicable insurance policy may pursue such rights. Nothing herein shall constitute a waiver of any
 4   causes of action the Debtors or the Liquidating Debtors may hold against any Person, including the
     Debtors’ insurance carriers; and nothing herein is intended to, shall, or shall be deemed to preclude
 5   any Holder of an Allowed Insured Claim from seeking and/or obtaining a distribution or other
     recovery from any insurer of the Debtors in addition to (but not in duplication of) any Distribution
 6   such Holder may receive under the Plan; provided, however, that the Debtors and the Liquidating
     Debtors do not waive, and expressly reserve their rights to assert that any insurance coverage is
 7   property of the Estates to which they are entitled.

 8           (b)      The Plan shall not modify the scope of, or alter in any other way, the rights and
     obligations of the Debtors’ insurers under their policies, and the Debtors’ insurers shall retain any
 9   and all rights, claims and defenses to liability and/or coverage that such insurers may have, including
     the right to contest and/or litigate with any party the existence, primacy and/or scope of liability
10   and/or available coverage under any alleged applicable policy. The Plan shall not operate as a waiver
     of any other Claims the Debtors’ insurers have asserted or may assert in any proof of claim,
11   including, without limitation, any rights or defenses arising out of, or in the nature of, setoff or
     recoupment, or the Debtors’ rights and defenses to such proofs of claim.
12
                                                  ARTICLE V
13
                                  MEANS FOR IMPLEMENTATION OF THE PLAN
14
     5.1    Settlement of Intercompany Claims. Upon the Effective Date, pursuant to section 1123(b)
15   of the Bankruptcy Code and Bankruptcy Rule 9019, each Debtor and their successors and assigns
     hereby waive and release each other and all of their respective successors from any and all
16   Intercompany Claims and Rights of Action among and between any or all of the Debtors, which
     waiver and release shall be effective as a bar to all actions, causes of action, suits, Claims, Liens, or
17   demands of any kind with respect to any Intercompany Claim or Right of Action among or between
     any or all of the Debtors.
18
     5.2     Partial Substantive Consolidation.
19
              (a)    In furtherance of the settlements contained in the Plan, the entry of the Confirmation
20   Order shall constitute approval by the Bankruptcy Court, pursuant to sections 105(a) and
     1123(a)(5)(C) of the Bankruptcy Code, as of the Effective Date, of the substantive consolidation of
21   the Debtors and their respective Estates into the Estate of Debtor FCI, solely for purposes of voting
     and distributions under the Plan. Pursuant to the Confirmation Order, on and after the Effective Date,
22   (i) all Distributable Assets to be used for distributions to Creditors of any of the Debtors will be
     treated as though they were merged into Liquidating Debtor FCI; and (ii) any obligation of any
23   Debtor and all guarantees thereof executed by, or joint liability of, any of the Debtors will be treated
     as one obligation of Liquidating Debtor FCI for distribution purposes pursuant to this Plan.
24
             (b)    Notwithstanding the foregoing, the substantive consolidation of the Debtors for
25   voting and distribution purposes shall not affect or impair (i) any rights, Claims, remedies or
     defenses of (or between) the separate Debtors as of the Petition Date, including with respect to any
26   Retained Rights of Action; (ii) the legal and organizational structure of the Debtors; (iii) any Liens
     that are maintained, recognized, or preserved under the Plan; and (iv) claims under or with respect to
27   any insurance policy of any Debtor (or any right to the proceeds of any such policy or policies).

28         (c)    The Disclosure Statement and the Plan shall be deemed to be a motion by the Plan
     Proponents for substantive consolidation. Any objection by an affected Creditor to such
                                                17
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56             Desc
                                   Main Document    Page 18 of 38


 1   consolidation shall be treated as an objection to Confirmation and shall be determined by the
     Bankruptcy Court in the context of considering Confirmation of the Plan.
 2
              (d)     If the Bankruptcy Court determines that substantive consolidation of any given
 3   Debtor(s) is not appropriate, then the Plan Proponents may request that the Bankruptcy Court
     otherwise confirm the Plan and approve the treatment of and distributions to the different Classes
 4   under the Plan on an adjusted, Debtor-by-Debtor basis. Furthermore, the Plan Proponents reserve
     their rights to seek Confirmation of the Plan without implementing substantive consolidation of any
 5   given Debtor, and, in the Plan Proponents’ discretion, to request that the Bankruptcy Court approve
     the treatment of and distributions to any given Class under the Plan on an adjusted,
 6   Debtor-by-Debtor basis.

 7            (e)    Notwithstanding the substantive consolidation called for herein, each and every
     Debtor shall remain responsible for the payment of U.S. Trustee fees pursuant to 28 U.S.C. § 1930
 8   until its particular case is closed; provided, however, the Debtors or some of them may apply to
     close the cases of those Debtors following Confirmation.
 9
     5.3     Continued Corporate Existence and Vesting of Assets.
10
             (a)    On and after the Effective Date, subject to the requirements of the Plan, the
11   Liquidating Debtors will continue to exist as separate corporations or limited liability companies (as
     applicable) and shall retain all of the powers of corporations or limited liability companies (as
12   applicable) under applicable non-bankruptcy law, and without prejudice to any right to amend their
     respective operating agreement, dissolve, merge or convert into another form of business entity, or to
13   alter or terminate their existence. The existing stock, membership and/or other equity interests (as
     applicable) of the Debtors shall be deemed to be held through the Plan Administrator. Further, the
14   Debtors’ bylaws, operating agreements, and/or other corporate governance documents (as applicable)
     shall be deemed to include a provision prohibiting the issuance of nonvoting equity securities and
15   such other provisions as may be required pursuant to section 1123(a)(6) of the Bankruptcy Code.

16          (b)     Except as otherwise provided in the Plan, on and after the Effective Date, all
     Distributable Assets and property of the Debtors and their Estates, including any interests in
17   subsidiaries and affiliates and any Retained Rights of Action of the Debtors, will vest in Liquidating
     Debtor FCI free and clear of all Claims, Liens, charges, other encumbrances and Interests. Neither
18   the occurrence of the Effective Date, nor the effectiveness of this Plan, nor any provision of
     applicable non-bankruptcy law shall cause a dissolution of the Debtors, which shall be continued as
19   corporations or limited liability companies (as applicable) following the Effective Date subject to the
     terms of the Plan.
20
            (c)     On and after the Effective Date, subject to the requirements of the Plan, the
21   Liquidating Debtors shall be permitted to conduct their business (to the extent permitted by the Plan),
     reconcile Claims, use and dispose of assets, prosecute litigation, make required tax filings, and
22   otherwise take any and all actions as may be appropriate to implement the Plan without supervision
     by the Bankruptcy Court and free of any restrictions under the Bankruptcy Code or the Bankruptcy
23   Rules. The Liquidating Debtors shall be authorized, without limitation, to use and dispose of the
     Distributable Assets of the Debtors and their Estates, to investigate and pursue any Retained Rights
24   of Action as the representative of the Debtors’ Estates pursuant to section 1123(b)(3)(B) of the
     Bankruptcy Code, to acquire and dispose of other property, and to otherwise administer their affairs.
25
     5.4     Corporate Action; Winding Up of Affairs.
26
            (a)     On the Effective Date, the matters under the Plan involving or requiring, as applicable,
27   corporate or limited liability company action of the members, managers, directors, or officers of the
     Debtors, including but not limited to actions requiring a vote or other approval of, as applicable, the
28   board of managers or board of directors or any of the members or officers of the Debtors or the
     execution of any documentation incident to or in furtherance of the Plan, shall be deemed to have
                                                     18
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56               Desc
                                   Main Document    Page 19 of 38


 1   been authorized by the Confirmation Order and to have occurred and be in effect from and after the
     Effective Date, without any further action by the Bankruptcy Court or the members, managers,
 2   directors, or officers of the Debtors.

 3            (b)   Without limiting the generality of the foregoing, on the Effective Date and
     automatically and without further action, (i) any existing director, manager and officer of the
 4   Debtors will be deemed to have resigned on the Effective Date without any further corporate action,
     (ii) the Plan Administrator shall be deemed the sole manager, director, officer and representative of
 5   the Liquidating Debtors to exercise the rights, power and authority of the Liquidating Debtors under
     applicable provisions of this Plan and bankruptcy and non-bankruptcy law, and (iii) all matters
 6   provided under this Plan shall be deemed to be authorized and approved without further approval
     from the Bankruptcy Court. The Confirmation Order shall modify the Debtors’ operating
 7   agreements, bylaws and any other corporate governance documents such that the provisions of this
     Plan can be effectuated. The Plan shall be administered by the Plan Administrator, and all actions
 8   taken thereunder in the name of the Liquidating Debtors shall be taken through the Plan
     Administrator. All corporate governance activities of the Liquidating Debtors shall be exercised by
 9   the Plan Administrator in his or her discretion, subject to the terms of this Plan.

10            (c)   Following the Confirmation Date, the Liquidating Debtors shall not engage in any
     business activities or take any actions, except those necessary or appropriate to (i) effectuate the Plan
11   and (ii) dispose of their assets and wind up the affairs of the Debtors and their Estates as soon as
     reasonably practicable. On and after the Effective Date, the Plan Administrator may, in the name of
12   the Liquidating Debtors, take such actions without supervision or approval by the Bankruptcy Court
     and free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules, other than any
13   restrictions expressly imposed by the Plan or the Confirmation Order. Without limiting the
     foregoing, the Plan Administrator may, without application to or approval of the Bankruptcy Court,
14   pay, from the proceeds of Distributable Assets, the charges that he or she incurs after the Effective
     Date for professional fees and expenses that, but for the occurrence of the Effective Date, would
15   constitute Allowed Administrative Expenses.

16          (d)     From and after the Effective Date, (i) the Debtors, for all purposes, shall be deemed to
     have withdrawn their business operations from any state or territory in which they were previously
17   conducting or are registered or licensed to conduct their business operations, and the Debtors shall
     not be required to file any document, pay any sum or take any other action, in order to effectuate
18   such withdrawal, and (ii) the Debtors shall not be liable in any manner to any taxing authority for
     franchise, business, license or similar taxes accruing on or after the Effective Date.
19
             (e)     Pursuant to section 1146(c) of the Bankruptcy Code, any transfers effected pursuant
20   to the Plan shall not be subject to any document recording tax, stamp tax, conveyance fee,
     intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording tax or
21   other similar tax or governmental assessment.

22   5.5     Plan Administrator.

23           (a)     On the Effective Date, the Plan Administrator shall begin acting for the Liquidating
     Debtors in the same fiduciary capacity as applicable to a board of directors of a Delaware
24   corporation implementing such liquidation and wind-down as contemplated under this Plan, subject
     to the provisions hereof. The Plan Administrator shall serve in such capacity through the earlier of
25   the date that all of the Debtors are dissolved in accordance with this Plan and the date such Plan
     Administrator resigns, is terminated or otherwise unable to serve; provided, however, that any
26   successor Plan Administrator appointed pursuant to the Plan shall serve in such capacity after the
     effective date of such person’s appointment as Plan Administrator.
27
            (b)    The qualifications and proposed compensation of and other disclosures regarding the
28   Plan Administrator shall be set forth as part of the Plan Supplement; such compensation may be paid
     from the Liquidating Debtors’ Cash on hand, without further notice or order of the Bankruptcy Court.
                                                       19
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56               Desc
                                   Main Document    Page 20 of 38


 1   Further, the Plan Administrator shall be entitled to reimbursement, from the Liquidating Debtors’
     Cash on hand, for his or her actual, reasonable, and necessary expenses incurred in connection with
 2   the performance of his or her duties, without the need for further notice or Bankruptcy Court
     approval. All distributions to be made to Creditors under the Plan shall be made by the Plan
 3   Administrator (or his or her designated agent). The Plan Administrator shall deposit and hold all
     Cash in trust for the benefit of Creditors (including Professional Persons) receiving distributions
 4   under the Plan. The duties and powers of the Plan Administrator shall include, without limitation,
     the following (without need of further Court approval):
 5
                     (i) To exercise all power and authority that may be exercised, to commence all
 6           proceedings (including the power to continue any actions and proceedings that may have
             been commenced by the Debtors prior to the Effective Date) that may be commenced, and to
 7           take all actions that may be taken by any officer, director, or manager of the Liquidating
             Debtors with like effect as if authorized, exercised, and taken by unanimous action of such
 8           officers, directors, and managers, including consummating the Plan and all transfers
             thereunder on behalf of the Liquidating Debtors;
 9
                    (ii) To wind up the affairs of the Liquidating Debtors and any or all of their
10           subsidiaries and affiliates and their Estates to the extent appropriate as expeditiously as
             reasonably possible;
11
                    (iii) To maintain all accounts, make distributions, and take other actions required
12           under or consistent with the Plan, including the maintenance of appropriate reserves, in the
             name of the Liquidating Debtors;
13
                    (iv) To use, manage, sell, abandon, convert to Cash and/or otherwise dispose of the
14           Distributable Assets for the purpose of liquidating or otherwise disposing of all remaining
             property of the Estates, making distributions and fully consummating this Plan;
15
                    (v) To take all steps necessary or appropriate to terminate the corporate existence of
16           the Debtors consistent with this Plan;

17                  (vi) To prosecute objections to Claims and Interests, and to compromise or settle any
             Claims or Interests (Disputed or otherwise);
18
                    (vii) To prosecute any and all Retained Rights of Action and compromise or settle
19           any Retained Rights of Action; provided, however, the Plan Administrator will not, on behalf
             of the Debtors and Liquidating Debtors, prosecute or otherwise pursue any Avoidance
20           Claims after the Effective Date;

21                    (viii) To prepare and file tax returns to the extent required by law;

22                  (ix) To employ and compensate any and all such professionals and agents as the Plan
             Administrator, in his or her sole discretion, deems appropriate to perform his or her duties
23           under the Plan without further order of the Bankruptcy Court; and

24                  (x) To take all other actions not inconsistent with the provisions of the Plan that the
             Plan Administrator deems reasonably necessary or desirable in connection with the
25           administration of the Plan, including, without limitation, filing all motions, pleadings, reports,
             and other documents in connection with the administration and closing of the Chapter 11
26           Cases.

27          (c)    The Plan Administrator may be removed by the Bankruptcy Court upon application
     for good cause shown. In the event of the resignation, removal, death, or incapacity of the Plan
28   Administrator, the Bankruptcy Court shall, upon motion or sua sponte, appoint another Person to
     become Plan Administrator, with notice thereof provided to the Post-Effective Date Service List.
                                                  20
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56             Desc
                                   Main Document    Page 21 of 38


 1   Any successor Plan Administrator, without any further act, shall become fully vested with all of the
     rights, powers, duties, and obligations of his or her predecessor.
 2
     5.6    Source of Funding. The source of all distributions and payments under this Plan will be the
 3   Distributable Assets and the proceeds thereof, including, without limitation, the Debtors’ Cash on
     hand and proceeds from any sale or other disposition of the Debtors’ remaining assets and
 4   prosecution of Retained Rights of Action.

 5   5.7     Retained Rights of Action.

 6           (a)     In accordance with section 1123(b) of the Bankruptcy Code, the Liquidating Debtors
     shall retain and may enforce all rights to commence and pursue, as appropriate, any and all Retained
 7   Rights of Action, whether arising before or after the Petition Date, including any actions specifically
     enumerated in the Plan Supplement, and the Liquidating Debtors’ rights to commence, prosecute, or
 8   settle such Retained Rights of Action shall be preserved notwithstanding the occurrence of the
     Effective Date. The Plan Administrator may pursue such Retained Rights of Action, as appropriate,
 9   in accordance with the best interests of the Liquidating Debtors; provided, however, the Plan
     Administrator will not, on behalf of the Debtors and Liquidating Debtors, prosecute or otherwise
10   pursue any Avoidance Claims after the Effective Date. No Person may rely on the absence of a
     specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to any
11   Retained Right of Action against it as any indication that the Debtors or Liquidating Debtors,
     as applicable, will not pursue any and all available Retained Rights of Action against it. The
12   Debtors or Liquidating Debtors, as applicable, expressly reserve all rights to prosecute any
     and all Retained Rights of Action against any Person, except as otherwise expressly provided
13   in the Plan. Unless any Right of Action is expressly waived, relinquished, exculpated, released,
     compromised, or settled in the Plan or a Bankruptcy Court order, the Debtors and the Liquidating
14   Debtors expressly reserve all Rights of Action for later adjudication, and, therefore, no preclusion
     doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
15   preclusion, estoppel (judicial, equitable, or otherwise), or laches shall apply to such Retained Rights
     of Action upon, after, or as a consequence of Confirmation or Consummation of the Plan.
16
            (b)     In accordance with section 1123(b)(3) of the Bankruptcy Code, any Retained Rights
17   of Action shall vest in the Liquidating Debtors. The Liquidating Debtors shall have standing as the
     representative of the Debtors’ Estates pursuant to section 1123(b)(3)(B) of the Bankruptcy Code to
18   pursue, or decline to pursue, the Retained Rights of Action and objections to Claims, as appropriate,
     in the business judgment of the Plan Administrator. The Liquidating Debtors, acting through the
19   Plan Administrator, may settle, release, sell, assign, otherwise transfer, or compromise Retained
     Rights of Action and/or objections to Claims without need for notice or order of the Bankruptcy
20   Court.

21   5.8     Interests in Non-Debtors Affiliates and Subsidiaries. As of the Effective Date, except as
     expressly provided in the Plan or by separate order of the Bankruptcy Court, the Liquidating Debtors
22   shall retain any stock or interests that they may hold in any non-Debtor affiliates or subsidiaries and
     retain any rights to which such stock or interests may be entitled under applicable law with respect to
23   such shares or other interests. After the Effective Date, the Liquidating Debtors may sell, transfer,
     assign or otherwise dispose of such shares or interests as permitted by applicable law.
24
     5.9    Payment of Plan Expenses. The Liquidating Debtors may pay all reasonable Plan Expenses
25   without further notice to Creditors or Holders of Interests or approval of the Bankruptcy Court.

26   5.10 Dissolution of Debtors; Final Decree. Once the Plan Administrator determines that the
     Final Resolution Date has occurred as to any of the Liquidating Debtors, such Liquidating Debtors
27   shall be dissolved for all purposes by the Plan Administrator without the necessity for any other or
     further actions to be taken by or on behalf of any Liquidating Debtors or payments to be made in
28   connection therewith; provided, however, that, without the need of any further approval, the Plan
     Administrator in his or her discretion may execute and file documents and take all other actions as
                                                    21
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56                Desc
                                   Main Document    Page 22 of 38


 1   he or she deems appropriate relating to the dissolution of the Liquidating Debtors under the laws of
     Delaware and/or any other applicable states, and in such event, all applicable regulatory or
 2   governmental agencies shall take all steps necessary to allow and effect the prompt dissolution of the
     Liquidating Debtors as provided herein, without the payment of any fee, tax, or charge and without
 3   need for the filing of certificates. At any time following the Effective Date, the Plan Administrator,
     on behalf of the Liquidating Debtors, shall be authorized to move for the entry of a final decree
 4   closing any or all of the Chapter 11 Cases pursuant to section 350 of the Bankruptcy Code.

 5   5.11 Records. The Liquidating Debtors and Plan Administrator shall maintain reasonably good
     and sufficient books and records of accounting relating to the Distributable Assets, the Liquidating
 6   Debtors’ Cash, the management thereof, all transactions undertaken by such parties, all expenses
     incurred by or on behalf of the Liquidating Debtors and Plan Administrator, and all distributions
 7   contemplated or effectuated under this Plan. Upon the entry of a final decree closing the Chapter 11
     Cases, unless otherwise ordered by the Bankruptcy Court, the Liquidating Debtors and Plan
 8   Administrator may destroy or otherwise dispose of all records maintained by the Liquidating
     Debtors and/or Plan Administrator.        Notwithstanding anything to the contrary, the Plan
 9   Administrator may, upon notice to the Post-Effective Date Service List and without Bankruptcy
     Court approval, destroy any documents that he or she believes are no longer required to effectuate
10   the terms and conditions of this Plan.

11                                                ARTICLE VI

12            TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

13   6.1     Rejection of Executory Contracts and Unexpired Leases. Except for any executory
     contracts or unexpired leases: (i) that previously were assumed, assumed and assigned, or rejected
14   by an order of the Bankruptcy Court, pursuant to section 365 of the Bankruptcy Code; (ii) that are
     listed for assumption by the Debtors as of the Effective Date in a Plan Supplement to be filed and
15   served on affected non-Debtor counterparties; (iii) as to which a motion for approval of the
     assumption or rejection of such contract or lease has been Filed and served prior to the Effective
16   Date; (iv) that constitute contracts of insurance in favor of, or that benefit, the Debtors or the Estates;
     or (v) that were previously sold, conveyed or otherwise assigned pursuant to Final Order, each
17   executory contract and unexpired lease entered into by the Debtors prior to the Petition Date that has
     not previously expired or terminated pursuant to its own terms shall be deemed rejected pursuant to
18   section 365 of the Bankruptcy Code as of the Effective Date. Without limiting the foregoing, the
     indemnification obligations in favor of the Debtors’ current directors, officers, managers, and
19   representatives, to the extent not previously rejected, shall be assumed as of the Effective Date, and
     all other pre-Effective Date indemnification obligations of the Debtors shall be deemed rejected as of
20   the Effective Date to the extent that such obligations are contained in executory contracts within the
     meaning of section 365 of the Bankruptcy Code, but only to the extent not inconsistent with any
21   existing insurance obligations. The Confirmation Order shall constitute an order of the Bankruptcy
     Court approving such assumptions or rejections, pursuant to section 365 of the Bankruptcy Code, as
22   of the Effective Date.

23   6.2     Bar Date for Rejection Claims. If the rejection of an executory contract or unexpired lease
     pursuant to the Plan or otherwise gives rise to a Claim by the other party or parties to such contract
24   or lease, such Claim shall be forever barred and shall not be enforceable against the Debtors or their
     Estates unless a proof of Claim is Filed and served on the Plan Administrator and its counsel within
25   thirty (30) calendar days after the earlier of (a) the Effective Date and (b) service of a notice that the
     executory contract or unexpired lease has been rejected. All such Claims for which proofs of Claim
26   are required to be Filed, if Allowed, will be, and will be treated as, General Unsecured Claims,
     subject to the provisions of the Plan.
27

28

                                                       22
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56             Desc
                                   Main Document    Page 23 of 38


 1                                              ARTICLE VII

 2                                DISTRIBUTIONS AND RELATED MATTERS

 3   7.1     Dates of Distribution. Whenever any payment or distribution to be made under the Plan
     shall be due on a day other than a Business Day, such payment or distribution shall instead be made,
 4   without interest, by the Liquidating Debtors (or their agent) on the immediately following Business
     Day.
 5
     7.2    Cash Distributions. Distributions of Cash may be made either by check drawn on a
 6   domestic bank or wire or ACH transfer from a domestic bank, at the option of the Liquidating
     Debtors, except that Cash payments made to foreign Creditors may be made in such funds and by
 7   such means as are necessary or customary in a particular foreign jurisdiction.

 8   7.3     Rounding of Payments. Whenever payment of a fraction of a cent would otherwise be
     called for, the actual payment shall reflect a rounding down of such fraction to the nearest whole
 9   cent. To the extent Cash remains undistributed as a result of the rounding of such fraction to the
     nearest whole cent, such Cash shall be treated as “Unclaimed Property” under the Plan.
10
     7.4     Disputed Claims. Notwithstanding all references in the Plan to Claims that are Allowed,
11   solely for the purpose of calculating (but not distributing) the amount or number of distributions to
     be made on account of Allowed Class 3 General Unsecured Claims under the Plan, such calculations
12   may be made, in the Plan Administrator’s sole discretion, as if each Disputed Claim were an
     Allowed Claim, except that if the Bankruptcy Court estimates the likely portion of a Disputed Claim
13   to be Allowed or authorized or otherwise determines the amount or number which would constitute a
     sufficient reserve for a Disputed Claim (which estimates and determinations may be requested by the
14   Liquidating Debtors), such amount or number as determined by the Bankruptcy Court may be used
     for calculations as to such Disputed Claim instead.
15
     7.5     Undeliverable and Unclaimed Distributions. In the event that any distribution to any
16   Holder is returned as undeliverable, no distribution to such Holder shall be made unless and until the
     Plan Administrator has determined the then current address of such Holder, at which time such
17   distribution shall be made to such Holder without interest; provided, however, that such distributions
     shall be deemed Unclaimed Property at the expiration of ninety (90) calendar days from the date of
18   such attempted distribution. After such date, all Unclaimed Property shall revert to the Liquidating
     Debtors automatically and without need for a further order by the Bankruptcy Court
19   (notwithstanding any applicable federal, provincial, or state escheat, abandoned or unclaimed
     property laws to the contrary), and the Claim of any Holder to such property or Interest in property
20   shall be forever barred. The Plan Administrator may implement reasonable attempts to reach any
     recipient of an undeliverable distribution prior to reverting such property to the Liquidating Debtors.
21
     7.6     Minimum Distributions. Notwithstanding any other provision of the Plan, in the Plan
22   Administrator’s sole discretion, the Plan Administrator will not be required to make distributions of
     Cash less than $25 in value, and each such Claim to which this limitation applies shall be deemed
23   fully and finally satisfied and not entitled to any further payment or consideration pursuant to
     Article IX and its Holder is forever barred pursuant to Article IX from asserting that Claim or
24   Claims against the Debtors, the Liquidating Debtors, their Estates, or their property.

25   7.7     Compliance With Tax Requirements.

26          (a) The Liquidating Debtors shall comply with all withholding and reporting requirements
     imposed by federal, state, or local taxing authorities in connection with making distributions
27   pursuant to the Plan.

28           (b) In connection with each distribution with respect to which the filing of an information
     return (such as an IRS Form 1099 or 1042) or withholding is required, the Liquidating Debtors shall
                                                    23
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56                 Desc
                                   Main Document    Page 24 of 38


 1   file such information return with the IRS and provide any required statements in connection
     therewith to the recipients of such distribution, or effect any such withholding and deposit all
 2   moneys so withheld to the extent required by law. With respect to any Person from whom a tax
     identification number, certified tax identification number or other tax information required by law to
 3   avoid withholding has not been received, the Liquidating Debtors may, in their sole option, withhold
     the amount required and distribute the balance to such Person or decline to make such distribution
 4   until the information is received.

 5   7.8     Record Date in Respect to Distributions. Except as set forth below, the record date and
     time for the purpose of determining which Persons are entitled to receive any and all distributions on
 6   account of any Allowed Claims or Interests, irrespective of the date of or number of distributions,
     shall be the Record Date.
 7
                                                  ARTICLE VIII
 8
           LITIGATION, OBJECTIONS TO CLAIMS, AND DETERMINATION OF TAXES
 9

10   8.1    Litigation. Except as may be expressly provided otherwise in the Plan, the Liquidating
     Debtors, through the Plan Administrator, shall be responsible for pursuing Retained Rights of Action,
11   any objection to the allowance of any Claim, and the determination of tax issues and liabilities.

12   8.2     Objections to Claims; Objection Deadline. As of the Effective Date, the Liquidating
     Debtors shall be authorized to file objections, settle, compromise, withdraw or litigate to judgment
13   objections to Claims. Any objection to a Claim shall be filed with the Bankruptcy Court and served
     on the Person holding such Claim within one hundred eighty (180) calendar days after the Effective
14   Date (as may be extended pursuant to this section, the “Objection Deadline”), provided that the
     Liquidating Debtors may seek one or more extensions thereof subject to Bankruptcy Court approval
15   and with notice only to parties that have requested such notice pursuant to Bankruptcy Rule 2002.

16   8.3      Tax Determinations. In addition to any other available remedies or procedures with respect
     to Tax issues or liabilities or rights to tax refunds, the Liquidating Debtors, at any time, may utilize
17   (and receive the benefits of) section 505 of the Bankruptcy Code with respect to: (1) any tax issue or
     liability or right to a tax refund relating to an act or event occurring prior to the Effective Date; or (2)
18   any tax liability or right to a tax refund arising prior to the Effective Date. If the Liquidating Debtors
     utilize section 505(b) of the Bankruptcy Code: (1) the Bankruptcy Court shall determine the amount
19   of the subject Tax liability or right to a Tax refund in the event that the appropriate Governmental
     Unit timely determines a Tax to be due in excess of the amount indicated on the subject return; and
20   (2) if the prerequisites are met for obtaining a discharge of Tax liability in accordance with section
     505(b) of the Bankruptcy Code, the Liquidating Debtors shall be entitled to such discharge which
21   shall apply to any and all Taxes relating to the period covered by such return.

22   8.4     Temporary or Permanent Resolution of Disputed Claims. The Liquidating Debtors may
     request that the Bankruptcy Court estimate any contingent or unliquidated Disputed Claim pursuant
23   to section 502(c) of the Bankruptcy Code, irrespective of whether any Person has previously
     objected to such Disputed Claim. The Bankruptcy Court will retain jurisdiction and power to
24   estimate any contingent or unliquidated Disputed Claim at any time. If the Bankruptcy Court
     estimates any contingent or unliquidated Disputed Claim, that estimated amount will constitute
25   either the Allowed amount of such Disputed Claim or a maximum limitation on such Disputed
     Claim, as determined by the Bankruptcy Court. If the estimated amount constitutes a maximum
26   limitation on such Disputed Claim, then the Liquidating Debtors may elect to pursue any
     supplemental proceedings to object to any ultimate payment on account of such Disputed Claim. In
27   addition, the Liquidating Debtors may resolve or adjudicate any Disputed Claim in the manner in
     which the amount of such Claim or Interest and the rights of the Holder of such Claim or Interest
28   would have been resolved or adjudicated if the Chapter 11 Cases had not been commenced. All of
     the aforementioned objection, estimation and resolution procedures are cumulative and not
                                                   24
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56              Desc
                                   Main Document    Page 25 of 38


 1   necessarily exclusive of one another.

 2   8.5    Setoffs. The Liquidating Debtors may, but shall not be required to, setoff against any Claim,
     and the payments or other distributions to be made pursuant to the Plan in respect of such Claim may
 3   be setoff against claims of any nature whatsoever that the Debtors or the Estates may have against
     the Holder of such Claim; provided, however, that neither the failure to do so nor the allowance of
 4   any Claim hereunder shall constitute a waiver or release by the Liquidating Debtors of any such
     claim that the Liquidating Debtors may have against such Holder, unless otherwise agreed to in
 5   writing by such Holder and the Liquidating Debtors.

 6                                               ARTICLE IX

 7           INJUNCTIONS, EXCULPATION, RELEASES AND RELATED PROVISIONS

 8   9.1     Injunctions.

 9   9.1.1 Generally. Unless otherwise provided in the Plan or the Confirmation Order, all injunctions
     and stays provided for in the Chapter 11 Cases pursuant to sections 105 and 362 of the Bankruptcy
10   Code or otherwise in effect on the Confirmation Date, shall remain in full force and effect until the
     Effective Date. From and after the Effective Date, all Persons are permanently enjoined from, and
11   restrained against, commencing or continuing in any court any suit, action or other proceeding, or
     otherwise asserting any claim or interest, seeking to hold (i) the Liquidating Debtors or their Estates,
12   or (ii) the property of the Debtors or their Estates, liable for any Claim, obligation, right, interest,
     debt or liability that has been released pursuant to the Plan.
13
     9.1.2 Non-Discharge of Debtors; Injunction. In accordance with section 1141(d)(3) of the
14   Bankruptcy Code, this Plan does not discharge the Debtors. Section 1141(c) of the Bankruptcy
     Code nevertheless provides, among other things, that the property dealt with by the Plan is free
15   and clear of all Claims and Interests against the Debtors. As such, no Person may receive any
     payment from, or seek recourse against, any assets that are to be distributed under this Plan
16   other than assets required to be distributed to that Person under the Plan. As of the Effective
     Date, all parties are precluded from asserting against any property to be distributed under this
17   Plan any Claims, rights, causes of action, liabilities, or Interests based upon any act, omission,
     transaction, or other activity that occurred before the Effective Date except as expressly
18   provided in this Plan or the Confirmation Order.

19   9.2    Exculpation. As of and subject to the occurrence of the Effective Date, for good and
     valuable consideration, including the consideration provided under the Plan, the Exculpated
20   Parties shall neither have nor incur any liability to any Person for any act taken or omitted to
     be taken, on or after the Petition Date, in connection with, or related to, the formulation,
21   preparation, dissemination, implementation, administration, Confirmation or Consummation
     of the Plan or any contract, instrument, waiver, release or other agreement or document
22   created or entered into, in connection with the Plan, or any other act taken or omitted to be
     taken in connection with the Chapter 11 Cases or the Debtors up to and including the Effective
23   Date; provided, however, that the foregoing provisions of this subsection shall have no effect on
     the liability of any Person that results from any such act or omission that is determined in a
24   Final Order to have constituted willful misconduct or actual fraud. For the avoidance of doubt,
     the scope of the exculpation provided under this Section 9.2 does not include any of the current
25   or former members of the Debtors or any of the former directors, officers, managers and
     representatives of the Debtors who did not serve in such capacities during the Chapter 11
26   Cases or a portion thereof. Notwithstanding anything in the Plan to the contrary, no Person
     serving as Plan Administrator shall have or incur any personal liability as the manager,
27   member, director or officer of the Debtors or Liquidating Debtors for any act taken or
     omission made in connection with the wind-up or dissolution of the Liquidating Debtors or any
28   nondebtor subsidiary or affiliate; provided, however, that the foregoing shall have no effect on
     the liability of the Plan Administrator that results from any such act or omission that is
                                                  25
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW              Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56          Desc
                                    Main Document    Page 26 of 38


 1   determined in a Final Order to have constituted willful misconduct or actual fraud.

 2   9.3     Debtor Release. As of and subject to the occurrence of the Effective Date, for good and
     valuable consideration, the Debtors, for themselves and the Estates, hereby irrevocably,
 3   unconditionally and generally release the Released Parties from any and all claims, obligations,
     rights, suits, damages, causes of action, and liabilities, whether known or unknown, foreseen or
 4   unforeseen, liquidated or unliquidated, fixed or contingent, matured or unmatured, in law or
     equity or otherwise, which the Debtors or their Estates ever had, now have or hereafter can,
 5   shall or may have against any of the Released Parties from the beginning of time to the
     Effective Date that in any way relate to the Debtors, their direct or indirect non-Debtor
 6   subsidiaries, the Estates, or the Chapter 11 Cases; provided, however, that the foregoing
     provisions of this subsection shall have no effect on the liability of any Person that results from
 7   any such act or omission that is determined in a Final Order to have constituted willful
     misconduct or actual fraud. For the avoidance of doubt, the scope of the release provided
 8   under this Section 9.3 does not include any of the current or former members of the Debtors or
     any of the former directors, officers, managers and representatives of the Debtors who did not
 9   serve in such capacities during the Chapter 11 Cases or a portion thereof.

10   9.4    Consenting Creditor Release. As of and subject to the occurrence of the Effective Date
     and except for the treatment provided in the Plan, for good and valuable consideration each
11   Releasing Creditor, for itself and its respective present or former officers, directors, managers,
     shareholders, trustees, partners and partnerships, members, agents, employees,
12   representatives, attorneys, accountants, professionals, and successors or assigns, in each case
     solely in their capacity as such, shall be deemed to have completely, conclusively,
13   unconditionally and irrevocably released the Released Debtor/Committee Parties from any
     and all claims, obligations, rights, suits, damages, causes of action, and liabilities, whether
14   known or unknown, foreseen or unforeseen, liquidated or unliquidated, fixed or contingent,
     matured or unmatured, in law or equity or otherwise, which the Releasing Creditor, the
15   Debtors or their Estates ever had, now have or hereafter can, shall or may have against any of
     the Released Debtor/Committee Parties from the beginning of time to the Effective Date that in
16   any way relate to the Debtors, their direct or indirect non-Debtor subsidiaries, the Estates, or
     the Chapter 11 Cases, provided, however, that the foregoing release does not affect or impair
17   any obligations under any intercreditor agreements or any other agreements or arrangements
     between and among non-Debtor parties. For the avoidance of doubt, the Released
18   Debtor/Committee Parties do not include any of the current or former non-Debtor members of
     the Debtors or any former directors, officers, managers and representatives of the Debtors
19   who did not serve in such capacities during the Chapter 11 Cases or a portion thereof.

20                                               ARTICLE X

21                                RETENTION OF JURISDICTION AND POWER

22   10.1 Retention of Jurisdiction. Notwithstanding the entry of the Confirmation Order or the
     occurrence of the Effective Date, the Bankruptcy Court shall retain jurisdiction and power over the
23   Chapter 11 Cases and any of the proceedings related to the Chapter 11 Cases pursuant to section
     1142 of the Bankruptcy Code and 28 U.S.C. § 1334 to the fullest extent permitted by applicable law,
24   including, without limitation, such jurisdiction and power as appropriate to ensure that the purpose
     and intent of the Plan are carried out. Without limiting the generality of the foregoing, the
25   Bankruptcy Court shall retain jurisdiction and power for the following purposes:

26           (a) establish the priority or secured or unsecured status of, allow, disallow, determine,
     liquidate, classify, or estimate any Claim or Interest (including, without limitation and by example
27   only, determination of Tax issues or liabilities in accordance with section 505 of the Bankruptcy
     Code), resolve any objections to the allowance, priority, or secured or unsecured status of Claims or
28   Interests, or resolve any dispute as to the treatment necessary to reinstate a Claim or Interest
     pursuant to the Plan, including but not limited to determining whether any Creditor has a valid lien
                                                     26
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56              Desc
                                   Main Document    Page 27 of 38


 1   against any of the Debtors’ assets;

 2           (b) grant or deny any applications for allowance of compensation or reimbursement of
     expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods ending on or before
 3   the Effective Date;

 4           (c) resolve any matters related to the rejection of any executory contract or unexpired lease to
     which any of the Debtors is a party or with respect to which any of the Debtors may be liable, and to
 5   hear, determine and, if necessary, liquidate any Claims arising therefrom;

 6          (d) ensure that distributions to Holders of Allowed Claims are made pursuant to the
     provisions of the Plan, and to effectuate performance of the provisions of the Plan;
 7
            (e) decide or resolve any motions, adversary proceedings, contested or litigated matters and
 8   any other matters and grant or deny any applications involving any of the Debtors that may be
     pending before the Effective Date or that may be commenced thereafter as provided in the Plan;
 9
            (f) enter such orders as may be necessary or appropriate to implement or consummate the
10   provisions of the Plan and all contracts, instruments, releases, indentures and other agreements or
     documents created in connection with the Plan, the Disclosure Statement or the Confirmation Order,
11   except as otherwise provided in the Confirmation Order or in the Plan, including, without limitation,
     any stay orders as may be appropriate in the event that the Confirmation Order is for any reason
12   reversed, stayed, revoked, modified, supplemented or amended;

13           (g) resolve any cases, controversies, suits or disputes that may arise in connection with the
     consummation, interpretation or enforcement of the Plan, the Confirmation Order, or any other order
14   of the Bankruptcy Court;

15          (h) subject to the restrictions on modifications provided in any contract, instrument, release,
     indenture or other agreement or document created in connection with the Plan, modify the Plan
16   before or after the Effective Date pursuant to section 1127 of the Bankruptcy Code or modify the
     Disclosure Statement, the Confirmation Order or any contract, instrument, release, indenture or other
17   agreement or document created in connection with the Plan, the Disclosure Statement or the
     Confirmation Order; or remedy any defect or omission or reconcile any inconsistency in any
18   Bankruptcy Court order, the Plan, the Disclosure Statement, the Confirmation Order or any contract,
     instrument, release, indenture or other agreement or document created in connection with the Plan,
19   the Disclosure Statement or the Confirmation Order, in such manner as may be necessary or
     appropriate to consummate the Plan, to the extent authorized by the Bankruptcy Code;
20
            (i) issue injunctions, enter and implement other orders or take such other actions as may be
21   necessary or appropriate to restrain interference by any Person with the consummation,
     implementation or enforcement of the Plan or the Confirmation Order;
22
            (j) consider and act on the compromise and settlement of any Claim or Retained Right of
23   Action;

24           (k) decide or resolve any Retained Rights of Action;

25           (l) enter such orders as may be necessary or appropriate in connection with the recovery of
     the assets of the Liquidating Debtors wherever located;
26
            (m) hear and decide any objections to Claims brought by the Liquidating Debtors or any
27   other party in interest, to the extent authorized by the Plan;

28           (n) hear and decide any litigation, as applicable, brought by the Liquidating Debtors;

                                                     27
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56              Desc
                                   Main Document    Page 28 of 38


 1           (o) hear and determine any motions or contested matters involving Priority Tax Claims or
     Taxes either arising prior (or for periods including times prior) to the Effective Date or relating to
 2   the administration of the Chapter 11 Cases, including, without limitation (i) matters involving
     federal, state, and local Taxes in accordance with sections 346, 505 and 1146 of the Bankruptcy
 3   Code, (ii) matters concerning Tax refunds due for any period including times prior to the Effective
     Date, and (iii) any matters arising prior to the Effective Date affecting Tax attributes of any of the
 4   Debtors;

 5          (p) determine such other matters as may be provided for in the Confirmation Order or as may
     from time to time be authorized under the provisions of the Bankruptcy Code or any other applicable
 6   law;

 7           (q) enforce all orders, judgments, injunctions, releases, exculpations, indemnifications, and
     rulings issued or entered in connection with the Chapter 11 Cases or the Plan, including any order
 8   approving any stipulation or settlement in the Chapter 11 Cases;

 9          (r) remand to state court any claim, cause of action, or proceeding involving the Debtors that
     was removed to federal court, in whole or in part in reliance upon 28 U.S.C. § 1334;
10
            (s) determine any other matters that may arise in connection with or relate to the Plan, the
11   Disclosure Statement, the Confirmation Order or any contract, instrument, release, indenture or other
     agreement or document created in connection with the Plan, the Disclosure Statement or the
12   Confirmation Order, except as otherwise provided in the Plan;

13           (t) determine any other matter not inconsistent with the Bankruptcy Code; and

14           (u) enter an order or final decree concluding the Chapter 11 Cases.

15   10.2 Failure of the Bankruptcy Court to Exercise Jurisdiction. If the Bankruptcy Court
     abstains from exercising, or declines to exercise, jurisdiction or is otherwise without jurisdiction
16   over any matter arising in, arising under, or related to the Chapter 11 Cases, including the matters set
     forth immediately above, the provisions of this Article X shall have no effect on, and shall not
17   control, limit, or prohibit the exercise of jurisdiction by any other court having competent
     jurisdiction with respect to, such matter.
18
                                                 ARTICLE XI
19
                                      MISCELLANEOUS PROVISIONS
20
     11.1 Headings. The headings used in the Plan are inserted for convenience only and neither
21   constitute a portion of the Plan nor in any manner affect the construction of the provisions of the
     Plan.
22
     11.2 Bar Date for Administrative Expenses. Requests for payment of all Administrative
23   Expenses, other than for which a request and/or proof of Claim has previously been filed, must
     be Filed and served on the Liquidating Debtors and the U.S. Trustee by no later than thirty (30)
24   calendar days after the Effective Date. The Liquidating Debtors shall have until the Objection
     Deadline to object to a Timely Filed request for payment of an Administrative Expense (as
25   may be extended), provided, that, the Liquidating Debtors may seek extension(s) thereof
     subject to Bankruptcy Court approval and with notice only to parties that have requested such
26   notice pursuant to Bankruptcy Rule 2002. Nothing in the Plan shall prohibit the Liquidating
     Debtors from paying Administrative Expenses in the ordinary course in accordance with
27   applicable law during or after the Chapter 11 Cases.

28   11.3 Professional Fee Claims. Notwithstanding the foregoing provisions of this Article XI,
     but except as may be expressly provided in other sections of the Plan, Professional Persons
                                               28
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56           Desc
                                   Main Document    Page 29 of 38


 1   requesting compensation or reimbursement of expenses incurred after the Petition Date and
     prior to the Effective Date must file and serve, on all parties entitled to notice thereof, a Fee
 2   Application for final allowance of compensation and reimbursement of expenses no later than
     thirty (30) calendar days after the Effective Date and any objections to such applications must
 3   be made in accordance with applicable rules of the Bankruptcy Court. Professional Fee
     Claims shall be paid in accordance with the terms of the order(s) authorizing such payments as
 4   promptly as possible on the Effective Date for any outstanding amounts due as of the Effective
     Date, and as soon as practicable thereafter as such obligation to pay becomes due unless
 5   otherwise agreed upon by the applicable Professional. From and after the Effective Date, the
     Liquidating Debtors shall in the ordinary course of business and without the necessity for any
 6   approval by the Bankruptcy Court, pay the reasonable fees and expenses of professionals
     thereafter incurred by the Liquidating Debtors.
 7
     11.4 Non-Voting Equity Securities. If and to the extent applicable, the Debtors shall comply
 8   with the provisions of section 1123(a)(6) of the Bankruptcy Code.

 9   11.5 Subordination Agreements. Pursuant to section 510(a) of the Bankruptcy Code, to the
     extent there is any subordination agreement in place between creditors that is enforceable under non-
10   bankruptcy law, the Liquidating Debtors shall honor such subordination agreement and turn over any
     distributions required to be turned over pursuant to the terms of such agreements.
11
     11.6 Notices. All notices and requests in connection with the Plan shall be in writing and shall be
12   hand delivered or sent by mail or facsimile addressed to.

13                    Plan Administrator:
                      D. GOTTLIEB & ASSOCIATES, LLC
14                    Attn: David K. Gottlieb
                      16255 Ventura Blvd., Suite 440
15
                      Encino, California 91436
16                    Telephone: (818) 539-7720
                      Facsimile: (818) 436.0729
17                    Email: dgottlieb@dkgallc.com

18
                      Debtors’ Counsel:
19                    SHULMAN BASTIAN FRIEDMAN & BUI LLP
                      Attn: Alan J. Friedman
20                    100 Spectrum Center Drive, Suite 600
                      Irvine, California 92618
21                    Telephone: (949) 340-3400
22                    Facsimile: (949) 340-3000
                      Email: afriedman@shulmanbastian.com
23
                      Committee Counsel:
24                    PACHULSKI STANG ZIEHL & JONES LLP
                      Attn: Jeffrey W. Dulberg
25                    10100 Santa Monica Blvd., 13th Floor
26                    Los Angeles, CA 90067
                      Telephone: (310) 277-6910
27                    Facsimile: (310) 201-0760
                      Email: jdulberg@pszjlaw.com
28

                                                    29
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56                Desc
                                   Main Document    Page 30 of 38


 1
     All notices and requests to any Person of record holding any Claim or Interest shall be sent to such
 2   Person at the Person’s last known address or to the last known address of the Person’s attorney of
     record. Any such Person may designate in writing any other address for purposes of this section of
 3   the Plan, which designation will be effective on receipt.

 4   11.7 Successors and Assigns. The rights, duties and obligations of any Person named or referred
     to in the Plan shall be binding upon, and shall inure to the benefit of, the successors and assigns of
 5   such Person.

 6   11.8 Severability of Plan Provisions. If, prior to Confirmation, any non-material term or
     provision of the Plan is held by the Bankruptcy Court to be invalid, void or unenforceable, the
 7   Bankruptcy Court will have the power to alter and interpret such term or provision to make it valid
     or enforceable to the maximum extent practicable, consistent with the original purpose of the term or
 8   provision held to be invalid, void or unenforceable, and such term or provision will then be
     applicable as altered or interpreted. Notwithstanding any such holding, alteration or interpretation,
 9   the remainder of the terms and provisions of the Plan will remain in full force and effect and will in
     no way be affected, impaired or invalidated by such holding, alteration or interpretation. The
10   Confirmation Order will constitute a judicial determination that each term and provision of the Plan,
     as it may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
11   pursuant to their terms.

12   11.9 No Waiver. Neither the failure of the Debtors to list a Claim in the Debtors’ Schedules, the
     failure of the Debtors to object to any Claim or Interest for purposes of voting, the failure of the
13   Debtors to object to a Claim or Interest prior to Confirmation or the Effective Date, the failure of the
     Debtors to assert a Retained Right of Action prior to Confirmation or the Effective Date, the absence
14   of a proof of Claim having been filed with respect to a Claim, nor any action or inaction of the
     Debtors or any other Person with respect to a Claim, Interest or Retained Right of Action other than
15   a legally effective express waiver or release shall be deemed a waiver or release of the right of the
     Liquidating Debtors or their successors, before or after solicitation of votes on the Plan or before or
16   after Confirmation or the Effective Date, to (a) object to or examine such Claim or Interest, in whole
     or in part or (b) retain and either assign or exclusively assert, pursue, prosecute, utilize, otherwise act
17   or otherwise enforce any Rights of Action.

18   11.10 Inconsistencies. In the event the terms or provisions of the Plan are inconsistent with the
     terms and provisions of the exhibits to the Plan or documents executed in connection with the Plan,
19   the terms of the Plan shall control; provided, however, that the Confirmation Order shall control and
     take precedence in the event of any inconsistency between the Confirmation Order, any provision of
20   the Plan, and any of the foregoing documents.

21   11.11 Plan Supplement. No later than ten (10) calendar days prior to the deadline to vote on this
     Plan, the Plan Proponents shall File with the Bankruptcy Court the Plan Supplement, which shall
22   contain such substantially final agreements, other documents and information as may be necessary or
     appropriate to effectuate and further evidence the terms and conditions of the Plan. Holders of
23   Claims or Interests may obtain a copy of the Plan Supplement upon written request to the Debtors or
     the Committee.
24
     11.12 Preservation of Insurance. The Debtors’ release from and payment of Claims as provided
25   in the Plan shall not diminish or impair the enforceability of any insurance policy that may cover or
     otherwise apply to or regarding any Claims, including, without limitation, any Claims on account of
26   the Debtors’ officers or managers.

27   11.13 Waiver of Stay. The Plan Proponents request as part of the Confirmation Order a waiver of
     the fourteen (14) day stay of Bankruptcy Rule 3020(e) and, to the extent applicable, a waiver of the
28   fourteen (14) day stay of Bankruptcy Rule 6004(h).

                                                       30
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56           Desc
                                   Main Document    Page 31 of 38


 1   11.14 Choice of Law. Except to the extent a rule of law or procedures is supplied by federal law
     (including but not limited to the Bankruptcy Code and the Bankruptcy Rules), this Plan shall be
 2   governed by, and construed in accordance with, the laws of the State of Delaware applicable to
     contracts executed in and to be performed in that State. Any applicable non-bankruptcy law that
 3   would prohibit, limit, or otherwise restrict implementation of the Plan based on (i) the
     commencement of the Chapter 11 Cases, (ii) the appointment of the Plan Administrator, (iii) the
 4   wind down of the Debtors, or (iv) any other act or action to be done pursuant to or contemplated by
     the Plan is superseded and rendered inoperative by the Plan and federal bankruptcy law.
 5
     11.15 Modification or Withdrawal of Plan.
 6
             (a)    The Plan Proponents may jointly seek to amend or modify the Plan at any time prior
 7   to its Confirmation in the manner provided by section 1127 of the Bankruptcy Code or as otherwise
     permitted by law without additional disclosure pursuant to section 1125 of the Bankruptcy Code,
 8   except as the Bankruptcy Court may otherwise order, and except as otherwise set forth herein, the
     Plan Proponents reserve the right to jointly amend the terms of the Plan or waive any conditions to
 9   its Confirmation, effectiveness or consummation, if the Plan Proponents jointly determine that such
     amendments or waivers are necessary or desirable to confirm, effectuate or consummate the Plan.
10
             (b)    After Confirmation of the Plan, but prior to the Effective Date, the Plan Proponents
11   may, pursuant to section 1127 of the Bankruptcy Code, seek to jointly modify the Plan. After the
     Effective Date, the Liquidating Debtors may apply to the Bankruptcy Court to remedy defects or
12   omissions in the Plan or to reconcile inconsistencies in the Plan.

13           (c)     The Debtors and the Committee each reserve the right to revoke and withdraw the
     Plan at any time prior to the Effective Date, in which case the Plan will be deemed to be null and
14   void. If either the Debtors or the Committee revoke or withdraw the Plan, or if Confirmation or the
     Effective Date does not occur, then: (i) the Plan shall be null and void in all respects; (ii) any
15   settlement or compromise embodied in the Plan, assumption or rejection of executory contracts or
     unexpired leases affected by the Plan, and any document or agreement executed pursuant to the Plan,
16   shall be deemed null and void; and (iii) nothing contained in the Plan shall: (a) constitute a waiver
     or release of any Claims or Interests or Rights of Action of the Debtors or the Estates against any
17   other Person; (b) prejudice in any manner the rights of the Debtors, the Estates, the Committee, or
     any other Person; or (c) constitute an admission, acknowledgement, offer or undertaking of any sort
18   by the Debtors, the Estates, the Committee, or any other Person.

19                                           ARTICLE XII
                                     CONDITIONS TO EFFECTIVENESS
20
     12.1 Conditions to Effectiveness. The Plan will not be consummated and the Effective Date will
21   not occur unless and until (A) the Confirmation Order is entered in a form acceptable to the Debtors
     and the Committee; (B) all documents to be provided in the Plan Supplement are in form and
22   substance acceptable to the Debtors and the Committee; (C) the Confirmation Order shall be a Final
     Order; (D) the Debtors and the Committee determine in their respective reasonable business
23   judgment that the Estates have sufficient Cash to pay all Allowed Administrative Expenses, Allowed
     Priority Tax Claims and Allowed Priority Non-Tax Claims, as of the Effective Date, to the extent the
24   Holders thereof are entitled to payment as of such date under the Plan and unless otherwise agreed
     by such Holders, (E) the Debtors and the Committee determine in their respective reasonable
25   business judgment that the Estates have sufficient Cash to pay all asserted, accrued, and estimated
     Administrative Expenses that have not yet been Allowed or are otherwise not yet payable as of the
26   Effective Date but which such Administrative Expenses are anticipated to be later Allowed or
     otherwise payable and the Holders of any such Administrative Expenses have not agreed to
27   alternative treatment; and (F) a reserve has been established for Professional Fee Claims reasonably
     estimated by Professional Persons to become due and owing on account of services provided on or
28   before the Effective Date. Any of the foregoing conditions may be jointly waived by the Debtors
     and the Committee and such waiver shall not require any notice, Bankruptcy Court order, or any
                                                     31
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56             Desc
                                   Main Document    Page 32 of 38


 1   further action.

 2                                             ARTICLE XIII

 3                                      EFFECT OF CONFIRMATION

 4   13.1 Binding Effect of Confirmation. Confirmation will bind the Debtors, the Committee, all
     Holders of Claims or Interests and other parties in interest to the provisions of the Plan whether or
 5   not the Claim or Interest of such Holder is Impaired under the Plan and whether or not the Holder of
     such Claim or Interest has accepted the Plan.
 6
     13.2 Good Faith. Confirmation of the Plan shall constitute a conclusive determination that: (i)
 7   the Plan has been proposed in good faith and in compliance with applicable provisions of the
     Bankruptcy Code; and (ii) all Persons’ solicitations of acceptances or rejections of the Plan and the
 8   offer, issuance, sale, or purchase of a security offered or sold under the Plan have been in good faith
     and in compliance with applicable provisions of the Bankruptcy Code and, in each case, that the Plan
 9   Proponents and their respective representatives have acted in good faith in connection therewith.

10   13.3 No Limitations on Effect of Confirmation. Nothing contained in the Plan will limit the
     effect of Confirmation as described in section 1141 of the Bankruptcy Code.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     32
     DOCS_LA:326527.6 29266/002
Case 8:15-bk-15311-MW             Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56           Desc
                                   Main Document    Page 33 of 38


 1                                             ARTICLE XIV

 2                        CONFIRMATION REQUEST AND RECOMMENDATION

 3   14.1 Request for Confirmation. The Plan Proponents jointly request that the Bankruptcy Court
     confirm the Plan and that it do so, if applicable, pursuant to section 1129(b) of the Bankruptcy Code
 4   notwithstanding the rejection of the Plan by any Impaired Class.

 5   14.2 Recommendation for Confirmation. The Plan Proponents believe that confirmation and
     implementation of the Plan are the best alternative under the circumstances and urge all Impaired
 6   Creditors entitled to vote on the Plan to vote in favor of and support Confirmation of the Plan.

 7

 8   June 4, 2020
 9
                                           Brad Smith
10                                         CRO of
                                           Debtors and Debtors in Possession
11

12

13
                                           ________________
14                                         Authorized Representative of
                                           Official Committee of Unsecured Creditors
15
     Submitted by:
16
     Debtors’ Counsel
17

18   Alan J. Friedman (Bar No. 132580)
     SHULMAN BASTIAN FRIEDMAN & BUI LLP
19   100 Spectrum Center Drive, Suite 600
     Irvine, California 92618
20   Telephone: (949) 340-3400
     Facsimile: (949) 340-3000
21   Email: afriedman@shulmanbastian.com

22           -and-

23   Committee Counsel

24   Robert J. Feinstein (Pro Hac Vice)
     Jeffrey W. Dulberg (Bar No. 181200)
25   PACHULSKI STANG ZIEHL & JONES LLP
     10100 Santa Monica Blvd., 13th Floor
26   Los Angeles, CA 90067
     Telephone: (310) 277-6910
27   Facsimile: (310) 201-0760
     Email: rfeinstein@pszjlaw.com
28            jdulberg@pszjlaw.com

                                                    33
     DOCS_LA:326527.5 29266/002
Case 8:15-bk-15311-MW           Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56              Desc
                                 Main Document    Page 34 of 38


 I                                             ARTICLE XIV
 2                      CONFIRMATION REQUEST AND RECOMMENDATION
 3   14.1 Reguest for Confirmation. The Plan Proponents jointly request that the Bankruptcy Court
     confirm the Plan and that it do so, if applicable, pursuant to section l 129(b) of the Bankruptcy Code
 4   notwithstanding the rejection of the Plan by any Impaired Class.
 5   14.2 Recommendation for Confirmation. The Plan Proponents believe that confirmation and
     implementation of the Plan are the best alternative under the circumstances and urge all Impaired
 6   Creditors entitled to vote on the Plan to vote in favor of and support Confirmation of the Plan.
 7
 8   ______             __,   2020
 9
                                          of Debtors and Debtors in Possession
10
11
     June 3, 2020
12
13
                                          Authorized Representative of
14                                        Official Committee of Unsecured Creditors
15
16   Submitted by:
17
     J)ebtors'Counsel
18
     Alan l Friedman (Bar No. 132580)
19   SHULMAN BASTIAN FRIEDMAN & BUI LLP
     100 Spectrum Center Drive, Suite 600
20   Irvine, California 92618
     Telephone: (949) 340-3400
21   Facsimile: (949) 340-3000
     Email: afriedman@shulmanbastian.com
22
            -and­
23
     Committee Counsel
24
     Robert J. Feinstein (Pro Hae Vice)
25   Jeffrey W. Dulberg (Bar No. 181200)
     PACHULSKI STANG ZIEHL & JONES LLP
26   10100 Santa Monica Blvd., 13th Floor
     Los Angeles, CA 90067
27   Telephone: (310) 277-6910
     Facsimile: (310) 201-0760
28   Email: rfeinstein@pszjlaw.com
              jdulberg@pszjlaw .corn
        Case 8:15-bk-15311-MW                  Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56                                        Desc
                                                Main Document    Page 35 of 38



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067


A true and correct copy of the foregoing document entitled (specify): JOINT CHAPTER 11 PLAN OF LIQUIDATION
PROPOSED BY DEBTORS AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS will be served or was served
(a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 4, 2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                          , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                         ,I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.




                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 4, 2020                                     Myra Kulick                                 /s/ Myra Kulick
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:295574.1 29266/002
        Case 8:15-bk-15311-MW                  Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56                                        Desc
                                                Main Document    Page 36 of 38


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Kyra E Andrassy kandrassy@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        David M Banker dbanker@lowenstein.com, dbanker@lowenstein.com
        Richard L Barnett rick@barnettrubin.com, kelly@barnettrubin.com
        James Cornell Behrens jbehrens@milbank.com,
         gbray@milbank.com;mshinderman@milbank.com;dodonnell@milbank.com;jbrewster@milbank.com;JWeber@mil
         bank.com
        Shraddha Bharatia notices@becket-lee.com
        Matthew Bouslog MBouslog@gibsondunn.com, jsprecher@gibsondunn.com
        J Scott Bovitz bovitz@bovitz-spitzer.com
        Larry Butler notices@becket-lee.com
        Frank Cadigan frank.cadigan@usdoj.gov
        Andrew W Caine acaine@pszjlaw.com
        David Cantrell dcantrell@lc-law-llp.com
        Jeffrey D Cawdrey jcawdrey@grsm.com, madeyemo@gordonrees.com;sdurazo@grsm.com
        Conrad K Chiu cchiu@pryorcashman.com
        Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
        Theodore A Cohen tcohen@sheppardmullin.com, amontoya@sheppardmullin.com
        Erinn M Contreras econtreras@sheppardmullin.com, nsaucedo@sheppardmullin.com
        Joseph Corrigan Bankruptcy2@ironmountain.com
        Raphael Cung rcung@callahan-law.com, jeggleston@callahan-law.com;deisenbrey@callahan-
         law.com;mmartinez@callahan-law.com
        Michael T Delaney mdelaney@bakerlaw.com
        Jessica DiFrancesco notices@becket-lee.com
        Caroline Djang caroline.djang@bbklaw.com, sansanee.wells@bbklaw.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Robert J Feinstein rfeinstein@pszjlaw.com
        Scott D Fink colcaecf@weltman.com
        Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
        Alan J Friedman afriedman@shulmanbastian.com, lgauthier@shulmanbastian.com
        Matthew T Furton mfurton@lockelord.com, cpaul@lockelord.com;chicagodocket@lockelord.com
        Thomas M Gaa tgaa@bbslaw.com
        Beth Gaschen bgaschen@wgllp.com,
         kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;lbracken@wgllp.com
        Nancy S Goldenberg nancy.goldenberg@usdoj.gov
        David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
        Christopher J Green chrisgreen@ucla.edu, chrisgreen@ucla.edu;christopher-green-2815@ecf.pacerpro.com
        Justin D Harris jdh@harrislawfirm.net, felicia@harrislawfirm.net
        Michael J Hauser michael.hauser@usdoj.gov
        Eric M Heller eric.m.heller@irscounsel.treas.gov
        Lydia A Hewett lydia.hewett@cpa.state.tx.us
        Joan Huh joan.huh@cdtfa.ca.gov
        Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
        Samuel M Kidder skidder@bhfs.com
        Jeannie Kim jkim@buchalter.com, lsemeraro@sheppardmullin.com
        Alan M Kindred akindred@leechtishman.com,
         alankindred@hotmail.com;dtomko@leechtishman.com;challer@leechtishman.com
        Armand R. Kizirian armand@boyamianlaw.com,
         michael@boyamianlaw.com;brett@boyamianlaw.com;jessica@boyamianlaw.com;jennifer@boyamianlaw.com
        Stuart I Koenig Skoenig@leechtishman.com, sfrey@leechtishman.com;jabrams@leechtishman.com
        Alan J Kornfeld akornfeld@pszjlaw.com, mdj@pszjlaw.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:295574.1 29266/002
        Case 8:15-bk-15311-MW                  Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56                                        Desc
                                                Main Document    Page 37 of 38


        Matthew J Kraus mkraus@lc-lawyers.com, mbuchheit@lc-lawyers.com
        Jeffrey C Krause jkrause@gibsondunn.com, dtrujillo@gibsondunn.com;jstern@gibsondunn.com
        Yochun Katie Lee kylee@akingump.com, tsouthwell@akingump.com;westdocketing@akingump.com
        Elan S Levey elan.levey@usdoj.gov, tiffany.davenport@usdoj.gov
        William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
        Aaron J Malo amalo@sheppardmullin.com, jsummers@sheppardmullin.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        Ashley M McDow amcdow@foley.com,
         sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
        David W. Meadows david@davidwmeadowslaw.com
        Reed M Mercado rmercado@sheppardmullin.com
        Harlene Miller harlene@harlenemillerlaw.com, harlenejd@gmail.com
        Raymond F Moats colcaecf@weltman.com
        Elizabeth L Musser emusser@londonfischer.com
        Jeffrey P Nolan jnolan@pszjlaw.com
        Courtney E Norton cnorton@greenbergglusker.com,
         kwoodson@greenbergglusker.com;jking@greenbergglusker.com;calendar@greenbergglusker.com
        Ryan D O'Dea rodea@shulmanbastian.com, LGauthier@shulmanbastian.com
        John M O'Donnell john.o'donnell@ftb.ca.gov, Martha.Gehrig@ftb.ca.gov
        Ernie Zachary Park ernie.park@bewleylaw.com
        Ronak N Patel rpatel@rivco.org, dresparza@rivco.org;mdominguez@rivco.org
        Mary A Petrovic petrovic.mary@pbgc.gov, efile@pbgc.gov
        Marc S Pfeuffer pfeuffer.marc@pbgc.gov, efile@pbgc.gov
        Kathy Bazoian Phelps kphelps@diamondmccarthy.com, ericka.clarke@diamondmccarthy.com
        Christopher E Prince , jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Amelia Puertas-Samara itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov
        Christopher B Queally cqueally@callahan-law.com, jluirette@callahan-law.com
        Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
        Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
        Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
        Jeremy E Rosenthal jrosenthal@sidley.com
        Joel W Ruderman ruderman.joel@pbgc.gov, email@pbgc.gov
        Peter J Rudinskas pjr.legal@gmail.com
        James M Sabovich jsabovich@callahan-law.com, ksalour@callahan-law.com;jkirwin@callahan-
         law.com;rcung@callahan-law.com;bmccormack@callahan-law.com;erichards@callahan-
         law.com;SRobinson@callahan-law.com
        Jonathan C Sandler jsandler@bhfs.com, pherron@bhfs.com;sgrisham@bhfs.com
        Scott A Schiff sas@soukup-schiff.com
        Daren M Schlecter daren@schlecterlaw.com, assistant@schlecterlaw.com
        George E Schulman GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com
        Leonard M Shulman lshulman@shulmanbastian.com
        Donald W Sieveke , dws4law@pacbell.net
        Donald W Sieveke ibmoola@yahoo.com, dws4law@pacbell.net
        David A Smyth smythlaw@gmail.com, dsmyth2_@hotmail.com
        Alex E Spjute spjute@hugheshubbard.com, gaurav.reddy@hugheshubbard.com
        Sarah Stuppi Sarah@stuppilaw.com
        Charles Tsai CHARLES.TSAI@DOJ.CA.GOV
        Helena Tseregounis htseregounis@sidley.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        Daniel Uribe duribe@gmail.com
        Elissa A Wagner ewagner@pszjlaw.com
        Michael A Wallin mwallin@wallinrussell.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:295574.1 29266/002
        Case 8:15-bk-15311-MW                  Doc 1652 Filed 06/04/20 Entered 06/04/20 17:47:56                                        Desc
                                                Main Document    Page 38 of 38


        Scott S Weltman colcaecf@weltman.com
        Johnny White JWhite@wrslawyers.com,
         aparisi@wrslawyers.com;eweiman@wrslawyers.com;chamilton@wrslawyers.com
        Brandon J Witkow bw@witkowlaw.com, tg@witkowlaw.com
        Steven D Zansberg zansbergs@ballardspahr.com, DocketClerk_Denver@ballardspahr.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:295574.1 29266/002
